EXECUTION VERSION





--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 14, 2018,
among
TYSON FOODS, INC.,
The SUBSIDIARY BORROWERS Party Hereto,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, MORGAN STANLEY SENIOR FUNDING, INC., COBANK, ACB,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH and RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A., BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING,
INC.,
as Syndication Agents
COBANK, ACB, COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
and RBC CAPITAL MARKETS,
as Documentation Agents



--------------------------------------------------------------------------------

[CS&M Ref. No. 6701-803]











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I
Definitions
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
29
SECTION 1.03.
Terms Generally
29
SECTION 1.04.
Accounting Terms; GAAP
29
SECTION 1.05.
Currency Translations
30
 
 
 
ARTICLE II
The Credits
30
SECTION 2.01.
The Commitments
30
SECTION 2.02.
Loans and Borrowings
30
SECTION 2.03.
Requests for Revolving Borrowings
31
SECTION 2.04.
Swingline Loans
32
SECTION 2.05.
Incremental Commitments
33
SECTION 2.06.
Letters of Credit
35
SECTION 2.07.
Funding of Borrowings
41
SECTION 2.08.
Interest Elections
41
SECTION 2.09.
Termination and Reduction of Commitments
43
SECTION 2.10.
Repayment of Loans; Evidence of Debt
43
SECTION 2.11.
Prepayment of Loans
44
SECTION 2.12.
Fees
45
SECTION 2.13.
Interest
46
SECTION 2.14
Alternate Rate of Interest
47
SECTION 2.15.
Increased Costs
48
SECTION 2.16.
Break Funding Payments
49
SECTION 2.17.
Taxes
49
SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
52
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
54
SECTION 2.20.
Additional Subsidiary Borrowers
55
SECTION 2.21.
Defaulting Lenders
56
SECTION 2.22.
Illegality
58
SECTION 2.23.
Extension of Commitment Termination Date
58
 
 
 
 
 
ARTICLE III
Representations and Warranties
60
SECTION 3.01.
Organization; Powers
60
SECTION 3.02.
Authorization; Enforceability
60
SECTION 3.03.
Governmental Approvals; No Conflicts
60
SECTION 3.04.
Financial Condition; No Material Adverse Change
60
SECTION 3.05.
Properties
61
SECTION 3.06.
Litigation and Environmental Matters
61
SECTION 3.07.
Compliance with Laws and Agreements
61
SECTION 3.08.
Investment Company Status
61
SECTION 3.09.
Taxes
61
SECTION 3.10.
ERISA
62
SECTION 3.11.
Disclosure
62
SECTION 3.12.
Insurance
62
SECTION 3.13.
Use of Proceeds; Margin Regulations
62
SECTION 3.14.
Labor Matters
62



i



--------------------------------------------------------------------------------





SECTION 3.15.
Subsidiaries
63
SECTION 3.16.
Event of Default
63
SECTION 3.17.
Anti-Corruption Laws and Sanctions
63
 
 
 
ARTICLE IV
Conditions
63
SECTION 4.01.
Effective Date
63
SECTION 4.02.
Each Credit Event
65
SECTION 4.03.
Initial Credit Event for Each Additional Subsidiary Borrower
65
 
 
 
ARTICLE V
Affirmative Covenants
66
SECTION 5.01.
Financial Statements and Other Information
66
SECTION 5.02.
Notices of Material Events
68
SECTION 5.03
Existence; Conduct of Business
68
SECTION 5.04
Payment of Obligations
69
SECTION 5.05
Maintenance of Properties
69
SECTION 5.06
Books and Records; Inspection Rights
69
SECTION 5.07
Compliance with Laws
69
SECTION 5.08.
Use of Proceeds
69
SECTION 5.09
Insurance
69
SECTION 5.10.
Guarantee Requirement; Further Assurances
70
 
 
 
ARTICLE VI
Negative Covenants
70
SECTION 6.01.
Indebtedness
70
SECTION 6.02.
Liens
72
SECTION 6.03.
Fundamental Changes; Business Activities
74
SECTION 6.04.
Swap Agreements
75
SECTION 6.05.
Transactions with Affiliates
75
SECTION 6.06
Interest Expense Coverage Ration
75
SECTION 6.07
Debt to Capitalization Ratio
75
 
 
 
ARTICLE VII
Events of Default
75
 
 
 
ARTICLE VIII
The Administrative Agent
78
 
 
 
ARTICLE IX
Miscellaneous
82
SECTION 9.01.
Notices
83
SECTION 9.02.
Waivers; Amendments
84
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
86
SECTION 9.04.
Successors and Assigns
89
SECTION 9.05.
Survival
92
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
93
SECTION 9.07.
Severability
93
SECTION 9.08.
Right of Setoff
93
SECTION 9.09.
Governing Law; Jurisdiction; Venue; Consent to Service of Process
93
SECTION 9.10.
WAIVER OF JURY TRIAL
94
SECTION 9.11.
Headings
94
SECTION 9.12.
Confidentiality
95
SECTION 9.13.
USA Patriot Act
96
SECTION 9.14.
No Fiduciary Relationship
96
SECTION 9.15.
Interest Rate Limitation
96
SECTION 9.16.
Company
96
SECTION 9.17.
Release of Guarantees
97





ii



--------------------------------------------------------------------------------





SECTION 9.18.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
97
SECTION 9.19.
Amendment and Restatement
97





SCHEDULES:
Schedule 1.01 – Commitment Schedule
Schedule 2.06 – LC Commitments
Schedule 3.06 – Disclosed Matters
Schedule 3.15 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 9.04(c)(vi) – Voting Participants
EXHIBITS:
 
 
Exhibit A -
Form of Assignment and Assumption
 
Exhibit B -
Form of Guarantee Agreement
 
Exhibit C -
Form of Borrowing Request
 
Exhibit D -
Form of Interest Election Request
 
Exhibit E -
Form of Compliance Certificate
 
Exhibit F -
Form of Revolving Note
 
Exhibit G -
Form of Borrower Joinder Agreement
 
Exhibit H -
Form of Borrower Termination Agreement
 
Exhibit I-1 -
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 
Exhibit I-2 -
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
 
Exhibit I-3 -
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 
Exhibit I-4 -
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
 











iii



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 14, 2018 (as it may be
amended, restated or otherwise modified from time to time, this “Agreement”),
among TYSON FOODS, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company that may be SUBSIDIARY BORROWERS from time to time,
the LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
WHEREAS, the Company is party to that certain Amended and Restated Credit
Agreement, dated as of May 12, 2017 (the “Existing Credit Agreement”), by and
among the Company, the subsidiary borrowers party thereto, the lenders party
thereto and the Administrative Agent; and
WHEREAS, in accordance with Section 9.02(b) of the Existing Credit Agreement,
the Company, the Administrative Agent and the Lenders party hereto agree,
subject to the limitations and conditions set forth herein, to amend and restate
the Existing Credit Agreement as set forth in this Agreement.
NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement and, unless otherwise
specified therein, in any Schedules and Exhibits to this Agreement, the
following terms have the meanings specified below:
“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, is bearing interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, and its successors
in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“AdvancePierre” means AdvancePierre Foods Holdings, Inc., a Delaware
corporation.
“AdvancePierre Notes” means AdvancePierre’s 5.50% Senior Notes due 2024.
“AdvancePierre Notes Premium Amount” means the aggregate amount of make-whole
payments, premiums and other amounts paid in excess of the face amount of
AdvancePierre Notes prepaid or redeemed which constitutes interest expense in
accordance with GAAP or would constitute “Consolidated Cash Interest Expense”
but for the last sentence of the definition of such term.


1

--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.05, the term “Affiliate” shall also mean
any Person that is an executive officer or director of the Person specified, any
Person that directly or indirectly beneficially owns Equity Interests in the
Person specified representing 10% or more of the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Equity
Interests in the Person specified and any Person that would be an Affiliate of
any such beneficial owner pursuant to this definition (but without giving effect
to this proviso).
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 0.50% per annum and (c) the Adjusted Eurocurrency Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month plus 1.00% per annum. For
purposes of clause (c) above, the Adjusted Eurocurrency Rate on any day shall be
based on the LIBO Screen Rate (or, if the LIBO Screen Rate is not available for
a maturity of one month but is available for periods both longer and shorter
than such period, the Interpolated Screen Rate) at approximately 11:00 a.m.,
London time, on such day for deposits in dollars with a maturity of one month;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Adjusted Eurocurrency Rate, as the case may be. If the Alternate
Base Rate shall be used as an alternate rate of interest to that of the Adjusted
Eurocurrency Rate pursuant to Section 2.14, then the Alternate Base Rate shall
be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering.
“Applicable Percentage” means at any time, with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment, in each case,
at such time. If, however, the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Applicable Rate” means for any day, with respect to the facility fee or to any
ABR Loan or Eurocurrency Loan, the applicable rate per annum set forth below
under the caption “Facility Fee”, “ABR Spread” or “Eurocurrency Spread”, as the
case may be, based upon the Applicable Ratings on such date:


2

--------------------------------------------------------------------------------





Ratings Level S&P/Moody’s/Fitch
Facility Fee
Eurocurrency Spread
ABR Spread
Level 1 
A-/A3/A- or above
0.090%
0.910%
0.000%
Level 2 
BBB+/Baa1/BBB+
0.100%
1.025%
0.025%
Level 3 
BBB/Baa2/BBB
0.125%
1.125%
0.125%
Level 4 
BBB-/Baa3/BBB‑
0.175%
1.200%
0.200%
Level 5 
BB+/Ba1/BB+ or
lower or no Rating
0.225%
1.400%
0.400%



In the event the Applicable Ratings fall within different Levels, the Applicable
Rate will be based upon the Level in which two of the Applicable Ratings fall,
or, if no two Applicable Ratings are in the same Level, then the Applicable Rate
will be based upon the Level that corresponds to the Applicable Rating that is
between the Levels of the other two Applicable Ratings. If any Rating Agency
shall not have in effect an Applicable Rating, such Rating Agency shall be
deemed to have an Applicable Rating that falls in Level 5. If the Applicable
Rating established by any Rating Agency shall be changed (other than as a result
of a change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by such Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Company pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of any Rating Agency shall change, or if
any such Rating Agency shall cease to be in the business of rating corporate
debt obligations, the Company and the Required Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of an Applicable Rating from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Rating of such Rating Agency
shall be determined by reference to the Applicable Rating from such Rating
Agency most recently in effect prior to such change or cessation.
“Applicable Rating” means, with respect to any Rating Agency at any time, (a)
the Facility Rating assigned by such Rating Agency, (b) if such Rating Agency
shall not have in effect a Facility Rating, the Index Rating assigned by such
Rating Agency or (c) if such Rating Agency shall not have in effect either a
Facility Rating or an Index Rating, the Corporate Rating assigned by such Rating
Agency.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means the joint lead arrangers named on the cover of this Agreement.
“ASC 815” means Financial Accounting Standards Board, Accounting Standards
Codification 815, Derivatives and Hedging (as it may be amended, supplemented or
replaced).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and


3

--------------------------------------------------------------------------------





accepted by the Administrative Agent, in the form of Exhibit A or any other form
approved by the Administrative Agent and the Company.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination or reduction to zero of all the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).
“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit G.
“Borrower Termination Agreement” means a Borrower Termination Agreement
substantially in the form of Exhibit H.
“Borrowers” means, collectively, the Company and the Subsidiary Borrowers.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, and (b) a Swingline Loan.
“Borrowing Request” means a request by the Company on behalf of a Borrower for a
Borrowing of Revolving Loans in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.


4

--------------------------------------------------------------------------------





“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Effective Date) other than the Permitted Holders of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Company or (b) a “Change of
Control” (or other defined term having a similar purpose) as defined under any
of the Covered Notes or in any document governing any refinancing thereof;
provided, however, that for purposes of clause (a), the Permitted Holders shall
be deemed to beneficially own any Equity Interests of the Company held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall,
in each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented, promulgated or issued.
“Charges” has the meaning set forth in Section 9.15.
“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.
“Class” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, is a Revolving Loan or a Swingline
Loan.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
permissible amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.05, 2.09, 2.19(b) or 9.02(c), and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or the Incremental Facility
Agreement pursuant to which such Lender shall have assumed or provided its
Commitment, as applicable. The initial amount of the Total Commitment is
$1,750,000,000.
“Commitment Schedule” means Schedule 1.01 attached hereto.
“Commitment Termination Date” means the fifth anniversary of the Effective Date,
as such date may be extended pursuant to Section 2.23.


5

--------------------------------------------------------------------------------





“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to Section 9.01, including
through the Platform.
“Company” has the meaning set forth in the preamble to this Agreement.
“Competitor” means any Person that competes with the Company and its
Subsidiaries in the industries in which they conduct their business and is
identified by the Company in writing to the Administrative Agent (or is a
reasonably identifiable Affiliate of such Person).
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) interest expense during such period
(including imputed interest expense in respect of Capital Lease Obligations and
taking into account net payments under Swap Agreements entered into to hedge
interest rates that would be included in the computation of interest expense
under GAAP to the extent such net payments are allocable to such period in
accordance with GAAP) of the Company and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that would be imputed for such period in respect of Synthetic Leases of
the Company and its consolidated Subsidiaries if such Synthetic Leases were
accounted for as Capital Lease Obligations, determined on a consolidated basis
in accordance with GAAP, (iii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Company or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in Consolidated Interest
Expense for such period in accordance with GAAP, (iv) any cash payments made
during such period in respect of amounts referred to in clause (b)(ii) below
that were amortized or accrued in a previous period (other than any such cash
payments in respect of the AdvancePierre Notes) and (v) to the extent not
otherwise included in Consolidated Interest Expense, commissions, discounts,
yield and other fees and charges incurred in connection with Securitization
Transactions which are payable to any Person other than the Company or any
Subsidiary, and any other amounts comparable to or in the nature of interest
under any Securitization Transaction, including losses on the sale of assets
relating to any receivables securitization transaction accounted for as a “true
sale”, minus (b) the sum of (i) to the extent included in Consolidated Interest
Expense for such period, noncash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period, (ii) to the extent included in Consolidated Interest Expense for such
period, noncash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period, and (iii) to the extent
included in such Consolidated Interest Expense for such period, noncash amounts
attributable to Swap Agreements pursuant to GAAP, including as a result of the
application of ASC 815. For purposes of calculating Consolidated Cash Interest
Expense for any period, if during such period the Company or any Subsidiary
shall have consummated a Material Acquisition or a Material Disposition,
Consolidated Cash Interest Expense for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.04(b). The
AdvancePierre Notes Premium Amount paid to holders of the AdvancePierre Notes in
connection with the prepayment or redemption thereof shall be disregarded for
purposes of calculating Consolidated Cash Interest Expense for any period.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary noncash losses for such period, (v) noncash charges to the extent
solely attributable to unrealized losses under ASC 815 (provided, that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made (it


6

--------------------------------------------------------------------------------





being understood that the provision of cash collateral shall not constitute a
“payment” for these purposes)), and (vi) noncash charges (including goodwill
writedowns) for such period (provided, that any cash payment made with respect
to any such noncash charge shall be subtracted in computing Consolidated EBITDA
during the period in which such cash payment is made) and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, the sum of (i) any extraordinary noncash gains for such period, (ii)
noncash gains to the extent solely attributable to unrealized gains under ASC
815 (provided, that any cash received with respect to any such noncash gain
shall be added in computing Consolidated EBITDA during the period in which such
cash is received) and (iii) nonrecurring noncash gains for such period
(provided, that any cash received with respect to any such nonrecurring noncash
gain shall be added in computing Consolidated EBITDA during the period in which
such cash is received), all determined on a consolidated basis in accordance
with GAAP. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.04(b).
“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Company
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its consolidated Subsidiaries for such period (taken as
a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that there shall be excluded
from Consolidated Net Income the net income (or loss) of (a) other than for
purposes of any calculation made on a Pro Forma Basis, any Person accrued prior
to the earlier of the date such Person becomes a Subsidiary of the Company or
any of its consolidated Subsidiaries or is merged into or consolidated with the
Company or any of its consolidated Subsidiaries or such Person’s assets are
acquired by the Company or any of its consolidated Subsidiaries or (b) any
Variable Interest Entity.
“Consolidated Net Tangible Assets” means, at any date, total assets of the
Company and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (a) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Company
and its consolidated Subsidiaries and (b) goodwill and other intangible assets
of the Company and its consolidated Subsidiaries, in each case, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Total Capitalization” means, on any date, the sum as of such date
of (a) Debt to Capitalization Ratio Indebtedness as of such date and (b) total
shareholders’ equity of the Company, including noncontrolling interests, as of
such date, determined on a consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities


7

--------------------------------------------------------------------------------





having ordinary voting power for the election of directors (or persons
performing similar functions) of a Person.
“Corporate Rating” means, at any time, (a) with respect to S&P, the Company’s
corporate credit rating, (b) with respect to Moody’s, the Company’s corporate
family rating and (c) with respect to Fitch, the Company’s issuer default
rating.
“Covered Notes” means (a) the 7.00% Notes due 2018, 2.65% Senior Notes due 2019,
2.25% Senior Notes due 2021, 4.50% Senior Notes due 2022, 3.95% Senior Notes due
2024, 3.55% Senior Notes due 2027, 7.00% Notes due 2028, 4.875% Senior Notes due
2034, 5.15% Senior Notes due 2044 and 4.55% Senior Notes due 2047 of the Company
and (b) the 4.10% Notes due 2020 and 6.13% Notes due 2032 of Hillshire Brands.
“Credit Exposure” means, with respect to any Lender at any time, the sum,
without duplication, of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.
“Debt to Capitalization Ratio” means, on any date, the ratio of (a) Debt to
Capitalization Ratio Indebtedness as of such date to (b) Consolidated Total
Capitalization as of such date.
“Debt to Capitalization Ratio Indebtedness” means, on any date, determined on a
consolidated basis in accordance with GAAP, Indebtedness for Borrowed Money as
of such date, less, to the extent included in Indebtedness for Borrowed Money,
the amount of Indebtedness of Variable Interest Entities (other than
Indebtedness of any SPE Subsidiary) that is not also Indebtedness of the Company
or any Subsidiary (other than a Variable Interest Entity that is not an SPE
Subsidiary) of the type referred to in clause (2) of the definition of
Indebtedness for Borrowed Money. Any reference in this Agreement to Debt to
Capitalization Ratio Indebtedness of a Subsidiary shall exclude any Indebtedness
of such Subsidiary that is owed to the Company or any Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Company or any Subsidiary.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, (i) to fund its portion of any
Borrowing, (ii) to fund any portion of its participation in any Letter of Credit
or Swingline Loan or (iii) to pay over to the Administrative Agent, any Issuing
Lender, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination in good faith that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Company, the Administrative Agent,
any Issuing Lender, any Swingline Lender or any other Lender in writing, or has
made a public statement to the effect, that it does not intend to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s
determination in good faith that one or more condition precedents to funding
(each of which conditions precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to


8

--------------------------------------------------------------------------------





meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Lender will cease to be a Defaulting Lender under this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) (i) has become the subject of a voluntary or
involuntary bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or has had
any order for relief in such proceeding entered in respect thereof, or has a
direct or indirect parent company that has become the subject of a voluntary or
involuntary public bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or has had
any order for relief in such proceeding entered in respect thereof, provided,
that for purposes of this clause (d)(i), a Lender shall not qualify as a
Defaulting Lender solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Lender or its direct or indirect parent
company by a Governmental Authority, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Lender or its direct or indirect parent company (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender or such direct or indirect parent company, or
(ii) has become the subject of a Bail-In Action or has a direct or indirect
parent company that has become the subject of a Bail-In Action.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing (excluding
any such disclosure under the caption “Risk Factors”, “Cautionary Statements”
and any other disclosure in any SEC Filing that is cautionary, predictive or
forward-looking in nature).
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date one year after the Commitment Termination
Date; provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest


9

--------------------------------------------------------------------------------





upon the occurrence of an “asset sale” or a “change of control” occurring prior
to the date one year after the Commitment Termination Date shall not constitute
a Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Obligations under the
Loan Documents that are accrued and payable, the cancellation or expiration of
all Letters of Credit and the termination of the Commitments.
“dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any pollutants, contaminants
or toxic or hazardous substances, materials or wastes, or to health and safety
matters (including occupational safety and health standards).
“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person,


10

--------------------------------------------------------------------------------





any warrants, options or other rights entitling the holder thereof to purchase
or acquire any such equity interest (other than, prior to the date of
conversion, Indebtedness that is convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the complete or partial
withdrawal of the Company or any ERISA Affiliate from any Plan (during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA) or Multiemployer Plan; (c) the filing of a notice of intent to
terminate a Plan or the treatment of a Multiemployer Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (d) the institution of
proceedings to terminate a Plan or a Multiemployer Plan by the PBGC; (e) the
failure to make required contributions under Section 412 of the Code or Section
302 of ERISA; (f) the failure of any Plan to satisfy the minimum funding
standard (as defined in Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan; (g) a determination that any Plan is in “at risk”
status (as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA); (h) the receipt by the Company or any ERISA Affiliate of any notice
imposing Withdrawal Liability or a determination that a Multiemployer Plan is
insolvent, within the meaning of Title IV of ERISA, or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (i) the occurrence of a non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA) with respect to
which any Borrower or any ERISA Affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) or with respect to which any Borrower or any
such ERISA Affiliate could otherwise be liable in an amount that could
reasonably be expected to result in a Material Adverse Effect; (j) any other
event or condition which constitutes or might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate;
and (k) any Foreign Benefit Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency” means, when used in reference to any Loan or Borrowing, that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that (a) if no LIBO Screen Rate shall be available at such time for such
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the “Eurocurrency Rate” for
such Interest Period shall be the Interpolated Screen Rate as of such time and
(b) if the Eurocurrency Rate, determined as set forth above, shall be less than
zero, such rate shall be deemed to be zero.


11

--------------------------------------------------------------------------------





“Event of Default” has the meaning set forth in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such recipient being organized under the laws of, or
having its principal office located in or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Foreign Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Foreign Lender with respect to any payment
made by or on account of any obligation of a Loan Party pursuant to a law in
effect at the time such Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b) or 9.02(c)), becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Taxes under Section 2.17(a) or 2.17(c),
(c) Taxes attributable to a Lender’s failure to comply with Section 2.17(f) or
(d) any Taxes imposed under FATCA.
“Existing Commitment Termination Date” has the meaning set forth in Section
2.23(a).
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Existing Letters of Credit” means each Letter of Credit issued under the
Existing Credit Agreement that is outstanding, or an LC Disbursement under which
remains unreimbursed by or on behalf of the applicable Borrower, in each case,
as of the Effective Date.
“Existing Revolving Borrowings” has the meaning set forth in Section 2.05(e).
“Extending Lender” has the meaning set forth in Section 2.23(a).
“Extension Closing Date” has the meaning set forth in Section 2.23(b).
“Extension Request” has the meaning set forth in Section 2.23(a).
“Facility Ratings” means, with respect to any Rating Agency at any time, the
rating assigned by such Rating Agency to the credit facility established by this
Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, the Federal Funds Effective Rate shall be deemed to be zero.


12

--------------------------------------------------------------------------------





“Fee Receiver” means any Person that receives any fees under Section 2.12.
“Fitch” means Fitch Ratings, Inc., and any successor to its rating agency
business.
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under applicable law, on or before the due date for
such contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability by the Company under applicable law on
account of the complete or partial termination of such Foreign Pension Plan or
(e) the occurrence of any transaction that is prohibited under any applicable
law and that could reasonably be expected to result in the incurrence of
liability by the Company.
“Foreign Lender” means any Lender or Issuing Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code (a “U.S. Person”) or is a
partnership or other entity treated as a partnership for United States federal
income tax purposes that is a U.S. Person, but only to the extent the beneficial
owners (including indirect partners if its direct partners are partnerships or
other entities treated as partnerships for United States federal income tax
purposes) are not U.S. Persons.
“Foreign Pension Plan” means an employee benefit plan that, under the applicable
law of any jurisdiction other than the United States of America, the Company is
required to fund through a trust or other funding vehicle, other than a trust or
funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the U.S., including those set forth in: (a) the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants, (b) the Accounting Standards Codification of the
Financial Accounting Standards Board, (c) such other statements by such other
entity as are approved by a significant segment of the accounting profession and
(d) the rules and regulations of the SEC governing the inclusion of financial
statements (including pro forma financial statements) in periodic reports
required to be filed pursuant to Section 13 of the Exchange Act, including
opinions and pronouncements in staff accounting bulletins and similar written
statements from the accounting staff of the SEC.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property,


13

--------------------------------------------------------------------------------





securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means any Guarantee Agreement entered into among the
Borrowers, any Subsidiary Guarantors and the Administrative Agent with respect
to the Obligations, substantially in the form of Exhibit B.
“Guarantee Requirement” means the requirement that:
(a)    if any Subsidiary of the Company shall be or become actually or
contingently liable under any Guarantee for any Material Indebtedness of the
Company, the Administrative Agent shall have received a Guarantee Agreement or a
supplement thereto, as applicable, duly executed and delivered on behalf of such
Subsidiary, together with documents and opinions of the type referred to in
Sections 4.01(b) and 4.01(c) with respect to such Subsidiary; and
(b) if the Company shall be or become actually or contingently liable under any
Guarantee for any Material Indebtedness of AdvancePierre or any of its
Subsidiaries, the Administrative Agent shall have received a Guarantee Agreement
or a supplement thereto, as applicable, duly executed and delivered on behalf of
AdvancePierre and/or each such Subsidiary, as applicable, together with
documents and opinions of the type referred to in Sections 4.01(b) and 4.01(c)
with respect to such Subsidiary.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.
“Hillshire Brands” means The Hillshire Brands Company, a Maryland corporation.
“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.05, to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Credit
Exposure under such Incremental Facility Agreement.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.05.
“Incremental Lender” means a Lender with an Incremental Commitment.
“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.


14

--------------------------------------------------------------------------------





“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case, entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
in the ordinary course of business on normal commercial terms and not overdue by
more than 60 days, (ii) deferred compensation and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature (other than in
respect of non-competition agreements and other such arrangements referred to
above) incurred in connection with an acquisition (but only to the extent that,
at the time of closing of such acquisition, the amount thereof is not
determinable and, to the extent the amount thereof thereafter becomes fixed and
determined, such amount is payable within 60 days thereafter; provided that, if
such amount shall not have been paid within 60 days thereafter, such amount
shall no longer be excluded under this clause (iii)), (e) all Capital Lease
Obligations and Synthetic Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (other than obligations with respect
to letters of credit securing obligations (other than obligations of other
Persons described in clauses (a) through (e) above) entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no
later than the tenth Business Day following payment on the letter of credit),
(g) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (h) all Disqualified Equity Interests in such Person,
valued, as of the date of determination, at the greater of (i) the maximum
aggregate amount that would be payable upon maturity, redemption, repayment or
repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable) and
(ii) the maximum liquidation preference of such Disqualified Equity Interests,
(i) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, the amount of such Indebtedness
being deemed to be the lesser of the fair market value (as determined reasonably
and in good faith by the Chief Financial Officer of the Company) of such
property or assets and the amount of the Indebtedness so secured, (j) all
Guarantees by such Person of Indebtedness of others, and (k) all obligations of
such Person in respect of Securitization Transactions (valued as set forth in
the definition of Securitization Transaction). Indebtedness shall not include
obligations under any operating lease of property that is not capitalized on the
balance sheet of the Company or any Subsidiary, except that Synthetic Lease
Obligations shall constitute Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such other Person, except to the extent the terms of such Indebtedness provide
that such Person is not liable therefor. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
obligations as described above; provided, however, that, in the case of
Indebtedness sold by the obligor at a discount, the amount of such Indebtedness
at any time shall be the accreted value thereof at such time. Except as
otherwise expressly provided herein, the term “Indebtedness” shall not include
cash interest thereon.
“Indebtedness for Borrowed Money” means the sum, determined on a consolidated
basis in accordance with GAAP, of (1) all Indebtedness of the Company and its
consolidated Subsidiaries of the


15

--------------------------------------------------------------------------------





types referred to in clauses (a), (b), (d), (e) and (k) (as determined in
accordance with the second sentence of the definition of Securitization
Transaction) of the definition of Indebtedness plus (2) all Indebtedness of the
Company and its consolidated Subsidiaries of the types referred to in clauses
(f), (i) and (j) of the definition of Indebtedness in respect of such
Indebtedness of others of the types referred to in such clauses (a), (b), (d),
(e) and (k) (as determined in accordance with the second sentence of the
definition of Securitization Transaction), but excluding Guarantees of third
party grower Indebtedness. Any reference in this Agreement to Indebtedness for
Borrowed Money of a Subsidiary shall exclude any Indebtedness of such Subsidiary
that is owed to the Company or another Subsidiary, except to the extent such
Indebtedness shall have been transferred or pledged to a Person other than the
Company or any Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Debt” means senior, unsecured, non-credit enhanced (other than by
guarantees of Subsidiaries that also Guarantee the Obligations at such time)
long-term debt for borrowed money of the Company.
“Index Rating” means, with respect to any Rating Agency at any time, the rating
assigned by such Rating Agency to the Index Debt.
“Information” has the meaning set forth in Section 9.12.
“Interest Election Request” means a request by the Company on behalf of a
Borrower to convert or continue a Revolving Borrowing in accordance with Section
2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each of March, June, September, and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and (d) with respect to any Loan, the Commitment Termination Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is seven
days thereafter or on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the applicable Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of an Interest Period with a duration of one
month or more, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period with a duration of one month or more
shall end on the next preceding Business Day and (b) any Interest Period with a
duration of one month or more that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.


16

--------------------------------------------------------------------------------





“Interpolated Screen Rate” means, with respect to any period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
LIBO Screen Rate for the longest maturity for which a LIBO Screen Rate is
available that is shorter than such period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such period, in each case, as of the time the Interpolated Screen
Rate is required to be determined in accordance with the other provisions of
this Agreement; provided that the Interpolated Screen Rate shall in no event be
less than zero.
“Issuing Lender” means JPMorgan, Morgan Stanley Bank, N.A., Bank of America,
N.A., CoBank, ACB, and each other Lender that becomes an Issuing Lender
hereunder pursuant to Section 2.06(j), each in its capacity as an issuer of one
or more Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(j), in each case, so long as such Person shall remain
an Issuing Lender hereunder. Any Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Lender, in which case the term “Issuing Lenders” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Lender shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors.
“LC Collateral Account” has the meaning set forth in Section 2.06(k).
“LC Commitment” means, with respect to any Issuing Lender, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Lender. The amount of each Issuing Lender’s LC Commitment is set
forth in Schedule 2.06 or, in the case of any Issuing Lender that becomes an
Issuing Lender hereunder pursuant to Section 2.06(j), in a written agreement
referred to in such Section, or, in each case, is such other maximum permitted
amount with respect to any Issuing Lender as may have been agreed in writing
(and notified in writing to the Administrative Agent) by such Issuing Lender and
the Company.
“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time,
adjusted to give effect to any reallocation under Section 2.21 of the LC
Exposures of Defaulting Lenders in effect at such time.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 9.04 or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to Section 9.04. Unless the context
otherwise requires, the term “Lenders” includes each Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall constitute a Letter of Credit for all
purposes hereof.
“LIBO Screen Rate” means, for any date and time, with respect to any
Eurocurrency Borrowing for any Interest Period, or with respect to any
determination of the Alternate Base Rate pursuant to clause (c) of the
definition thereof, the London interbank offered rate as administered by the ICE
Benchmark


17

--------------------------------------------------------------------------------





Administration (or any other Person that takes over the administration of such
rate) for deposits in dollars (for delivery on the first day of such Interest
Period) for a period equal in length to such Interest Period as displayed on the
Reuters screen page that displays such rate (currently page LIBOR01 or LIBOR02)
or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that published such rate
from time to time as selected by the Administrative Agent from time to time in
its reasonable discretion; provided that in no event shall the LIBO Screen Rate
be less than zero.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
amendment referred to in Section 2.23, any Guarantee Agreement, any Borrower
Joinder Agreement, any Borrower Termination Agreement, any written agreement
referred to in Section 2.06(j) and, other than for purposes of Section 9.02, any
promissory notes issued pursuant to this Agreement.
“Loan Party” means each Borrower and each Subsidiary Guarantor.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Revolving Loans and Swingline Loans.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition or a series of related acquisitions
(other than solely among the Company and its Subsidiaries) of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided, that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $150,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Company and its
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, or (c) the
rights of or benefits available to the Administrative Agent, the Lenders or any
Issuing Lender under this Agreement or any other Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions (other than solely
among the Company and its Subsidiaries) of (a) all or substantially all the
issued and outstanding Equity Interests in any Person that are owned by the
Company and the Subsidiaries or (b) assets comprising all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of) any Person; provided, that
the aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection


18

--------------------------------------------------------------------------------





therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $150,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate outstanding principal
amount exceeding $150,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
“Material Subsidiary” means each Subsidiary of the Company that is not a Loan
Party (a) the consolidated total assets of which equal 3.75% or more of the
consolidated total assets of the Company or (b) the consolidated revenues of
which equal 3.75% or more of the consolidated revenues of the Company, in each
case, as of the end of or for the most recent period of four consecutive fiscal
quarters of the Company for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b); provided, that if at the end of or for
any such most recent period of four consecutive fiscal quarters the combined
consolidated total assets or combined consolidated revenues of all Subsidiaries
that under clauses (a) and (b) above would not constitute Material Subsidiaries
shall have exceeded 10% of the consolidated total assets of the Company or 10%
of the consolidated revenues of the Company (calculated without duplication of
assets or revenues), then one or more of such excluded Subsidiaries shall for
all purposes of this Agreement be deemed to be Material Subsidiaries in
descending order based on the amounts of their consolidated total assets or
consolidated revenues, as the case may be, until such excess shall have been
eliminated.
“Maximum Rate” has the meaning set forth in Section 9.15.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“MSSF” means Morgan Stanley Senior Funding, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NLRC” has the meaning set forth in the definition of “Philippines NLRC Award”.
“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.23(a).
“Notice of Objection” has the meaning set forth in Section 2.20.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such


19

--------------------------------------------------------------------------------





rates are not published for any day that is a Business Day, the NYFRB Rate shall
be the rate quoted for such day for a federal funds transaction at 11:00 a.m.,
New York City time, on such day received by the Administrative Agent from a
federal funds broker of recognized standing selected by it; provided further
that if the NYFRB Rate, determined as set forth above, shall be less than zero,
the NYFRB Rate shall be deemed to be zero.
“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing at the rate stated herein
(including default interest) during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by any Borrower in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of LC Disbursements, interest thereon (including interest accruing
at the rate stated herein (including default interest) during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) and obligations to provide
cash collateral and (iii) all other monetary obligations of the Borrowers to any
of the Administrative Agent, the Issuing Lenders or the Lenders under any Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrowers under or pursuant
to any Loan Document and (c) the due and punctual payment and performance of all
the obligations of each other Loan Party under or pursuant to each Loan Document
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, or become a
party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned an interest in any Loan or
Loan Document, engaged in any other transaction pursuant to, or enforced, any
Loan Documents).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to a request by the
Company under Section 2.19(b) or 9.02(c)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day as an Overnight Bank Funding
Rate (from and after such date as the NYFRB shall commence to publish such
composite rate); provided that if such rate shall be less than zero, the
Overnight Bank Funding Rate shall be deemed to be zero.
“PACA” means the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et seq., as the same now exists or may from time to time
hereafter be amended, modified,


20

--------------------------------------------------------------------------------





recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“Participant” has the meaning set forth in Section 9.04(c)(i).
“Participant Register” has the meaning set forth in Section 9.04(c)(iv).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(d)    pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case, in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Subsidiaries;
(g)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided, that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are


21

--------------------------------------------------------------------------------





not subject to restrictions on access by the Company or any of its Subsidiaries
in excess of those required by applicable banking regulations;
(h)    Liens in favor of, or claims or rights of any producer, grower or seller
of livestock, poultry or agricultural commodities under PACA, PSA or any similar
state or federal laws or regulations;
(i)    any Lien, claim or right of any Governmental Authority arising under any
law or regulation in any inventory or farm products allocable to any procurement
contract with such Governmental Authority;
(j)    rights and claims of joint owners of livestock (other than poultry) under
arrangements similar to TFM’s existing Alliance program;
(k)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and its Subsidiaries in the ordinary course of
business;
(l)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;
(m)    Liens that are contractual rights of set-off; and
(n)    Liens on cash and cash equivalents made to defease or to satisfy and
discharge any debt securities;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments and Liens
referred to in clause (n).
“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Company and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Company and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a Change in Law after becoming a party hereto), accurate
and duly completed copies (in such number as requested) of one or more of
Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN, W-8BEN-E or W-8IMY
(together with, if applicable, one of the aforementioned forms duly completed
from each direct or indirect beneficial owner of such Fee Receiver) or any
successor thereto that entitle such Fee Receiver to a complete exemption from
U.S. withholding tax on such payments (provided, that, in the case of the
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, a Fee Receiver
providing such form shall qualify as a Permitted Fee Receiver only if such form
establishes such exemption on the basis of the “business profits” or “other
income” articles of a tax treaty to which the United States is a party and
provides a U.S. taxpayer identification number), in each case, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Company or the Administrative Agent to determine whether such Fee
Receiver is entitled to such complete exemption.
“Permitted Holders” means (a) “members of the same family” of Mr. Don Tyson as
defined in Section 447(e) of the Code and (b) any entity (including, but not
limited to, any partnership, corporation,


22

--------------------------------------------------------------------------------





trust or limited liability company) in which one or more individuals described
in clause (a) above possess over 50% of the voting power or beneficial
interests.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Philippines NLRC Award” means the award of damages against a Subsidiary of the
Company by the National Labor Relations Council of the Department of Labor and
Employment of the Republic of the Philippines (“NLRC”) more fully described in
the Report on Form 8-K filed by the Company with the SEC on December 20, 2016,
and any awards in related actions, as such awards may be modified by the NLRC or
any other body, and any judicial decree affirming, modifying or enforcing such
awards.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by any Borrower or
any ERISA Affiliate.
“Platform” has the meaning set forth in Section 9.01(c).
“Prime Rate” means, as of any day, the rate of interest per annum publicly
announced by JPMorgan as its prime rate in effect on such day at its principal
office in New York City. Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (a) such event as if it happened on
the first day of such period or (b) the incurrence of any Indebtedness by the
Company or any Subsidiary in connection with such event and any incurrence,
repayment, issuance or redemption of other Indebtedness of the Company or any
Subsidiary occurring at any time subsequent to the last day of such period and
on or prior to the date of determination, as if such incurrence, repayment,
issuance or redemption, as the case may be, occurred on the first day of such
period.
“Proceeding” has the meaning set forth in Section 9.03(b).
“Proposed Change” has the meaning set forth in Section 9.02(c).
“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et seq.,
as the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rating Agencies” means Moody’s, S&P and Fitch.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof) or,
in addition in the case of any Foreign Subsidiary, Indebtedness (“Replacement
Indebtedness”) of such Foreign Subsidiary that replaces Original Indebtedness of
such Foreign Subsidiary or of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary within 90 days after the
repayment or prepayment of such Original Indebtedness; provided, that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness (except to the extent used to finance
accrued interest and premium


23

--------------------------------------------------------------------------------





(including tender or makewhole premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses), it being understood in the
case of Replacement Indebtedness that is denominated in a currency different
from that of the applicable Original Indebtedness that the principal amount of
such Original Indebtedness shall be deemed to be equal to the amount in the
currency of such Replacement Indebtedness that is equal to the principal amount
of such Original Indebtedness based on the currency exchange rates applicable on
the date such Replacement Indebtedness is incurred; and (b) such Refinancing
Indebtedness shall not constitute an obligation of any Subsidiary that shall not
have been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become) an obligor in respect of such Original Indebtedness (except
that Refinancing Indebtedness of any Foreign Subsidiary may be Guaranteed by any
other Foreign Subsidiary organized under the laws of the same nation as such
Foreign Subsidiary).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of Credit Exposures and
unused Commitments at such time; provided, that for purposes of this definition,
(a) the Credit Exposure of the Lender that is the Swingline Lender shall be
deemed to exclude any amount of its Swingline Exposure in excess of its
Applicable Percentage of all outstanding Swingline Loans, adjusted to give
effect to any reallocation under Section 2.21 of the Swingline Exposures of
Defaulting Lenders in effect at such time, and (b) the unused Commitment of such
Lender shall be determined without regard to any such excess amount.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means any of the president, chief executive officer, Chief
Financial Officer, treasurer, assistant treasurer, controller, chief accounting
officer or the general counsel of the Company but, in any event, with respect to
financial matters, the foregoing person that is responsible for preparing the
financial statements and reports delivered hereunder; provided that, when such
term is used in reference to any document executed by, or a certification of, a
Responsible Officer, the secretary or assistant secretary of the Company shall
have delivered (which may have been on the Effective Date) an incumbency
certificate to the Administrative Agent as to the authority of such individual.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Company or any Subsidiary, whether now or hereafter
outstanding, or any option, warrant, or other right to acquire any such Equity
Interests in the Company or any Subsidiary, or any other payment that has a
substantially similar effect to any of the foregoing.
“Resulting Revolving Borrowings” has the meaning set forth in Section 2.05(e).
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.


24

--------------------------------------------------------------------------------





“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, that any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Company or any Subsidiary and is leased by the Company or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or (b).
“Sanctions” means any economic or financial sanctions or trade embargoes
promulgated, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“SEC Filing” has the meaning set forth in Section 3.11.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Transaction” means any arrangement under which the Company or
any Subsidiary transfers accounts receivable and/or payment intangibles,
interests therein and/or related assets and rights (a) to a trust, partnership,
corporation, limited liability company or other entity (which may be an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or successor
transferee (which may be an SPE Subsidiary) of Indebtedness, other securities or
interests that are to receive payments from, or that represent interests in, the
cash flow derived from such accounts receivable and/or payment intangibles,
interests therein or related assets and rights, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal, capital or stated amount (or the substantive equivalent of any of the
foregoing) of the Indebtedness, other securities or interests referred to in the
first sentence of this definition or, if there shall be no such principal,
capital or stated amount (or the substantive equivalent of any of the
foregoing), the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables


25

--------------------------------------------------------------------------------





or interests therein that have been written off as uncollectible. Such “amount”
or “principal amount” shall not include any amount of Indebtedness owing by any
SPE Subsidiary to the Company or any Subsidiary to the extent that such
intercompany Indebtedness has been incurred to finance, in part, the transfers
of accounts receivable and/or payment intangibles, interests therein and/or
related assets and rights to such SPE Subsidiary.
“Solvency Certificate” means a certificate from the Chief Financial Officer or
other officer of equivalent duties of the Company demonstrating the solvency (on
a consolidated basis) of the Company and its Subsidiaries as of the Effective
Date, in form reasonably satisfactory to the Administrative Agent.
“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions and transactions
related or incidental thereto.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held and (b) any other corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, “Subsidiary”
means any direct or indirect subsidiary of the Company. Notwithstanding the
foregoing, no Variable Interest Entity (other than an SPE Subsidiary) shall be a
“Subsidiary” under the foregoing clause (b).
“Subsidiary Borrower” means each wholly-owned Domestic Subsidiary of the Company
that shall become a Subsidiary Borrower pursuant to Section 2.20, in each case,
so long as such Subsidiary shall remain a Subsidiary Borrower hereunder.
“Subsidiary Guarantor” means, at any time, each Subsidiary that is a party to a
Guarantee Agreement at such time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or its Subsidiaries shall be a Swap Agreement.


26

--------------------------------------------------------------------------------





“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is the Swingline Lender, Swingline Loans made by it
and outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 2.21 of the Swingline Exposures of Defaulting
Lenders in effect at such time, and (b) in the case of any Lender that is the
Swingline Lender, the aggregate principal amount of all Swingline Loans made by
such Lender and outstanding at such time to the extent that the other Lenders
shall not have funded their participations in such Swingline Loans.
“Swingline Lender” means each of JPMorgan and MSSF, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees or other charges or withholdings (including backup
withholding) imposed by any Governmental Authority including any interest,
additions to tax or penalties applicable thereto.
“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.
“Total Commitment” means, at any time, the aggregate amount of the Commitments
in effect at such time.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents to which they are party, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof
and the continuation or issuance of Letters of Credit hereunder.
“Type” means, when used in reference to any Loan or Borrowing, whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S.” means the United States of America.


27

--------------------------------------------------------------------------------





“U.S. Borrower” means any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(f).
“Variable Interest Entity” means any Person that is not a Subsidiary under
clause (a) of the definition of such term but the accounts of which are
consolidated with those of the Company under GAAP as a result of its status as a
variable interest entity.
“Voting Participant” has the meaning set forth in Section 9.04(c)(vi).
“Voting Participant Notification” has the meaning set forth in Section
9.04(c)(vi).
“wholly-owned Subsidiary” means, with respect to any Person at any date, a
Subsidiary of such Person of which 100% of the Equity Interests (other than
directors’ qualifying shares) are, as of such date, owned and controlled by such
Person or one or more wholly-owned Subsidiaries of such Person or by such Person
and one or more wholly-owned Subsidiaries of such Person. Unless otherwise
specified, “wholly-owned Subsidiary” means a wholly-owned Subsidiary of the
Company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


28

--------------------------------------------------------------------------------






SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing” or “Borrowing of Revolving Loans”),
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing” or a “Eurocurrency Borrowing of Revolving
Loans”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04.    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, that, if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, in each case other than for purposes of Section 3.04 or
5.01, (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (iii) without giving effect to any change in accounting for
leases resulting from the adoption by the Company of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842), such that any obligations
relating to a lease that was accounted for by the Company and its Subsidiaries
as an operating lease as of the date immediately preceding the date of such
adoption and any similar lease


29

--------------------------------------------------------------------------------





entered into after such date by the Company or any Subsidiary shall be accounted
for as obligations relating to an operating lease and not as Capital Lease
Obligations. Except for purposes of Sections 3.04 and 5.01, where reference is
made to “the Company and the Subsidiaries on a consolidated basis” or similar
language, such consolidation shall exclude therefrom all amounts attributable to
Variable Interest Entities (other than SPE Subsidiaries).
(b)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated on a Pro
Forma Basis after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether a transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).

SECTION 1.05.    Currency Translations. For purposes of any determination under
Section 6.01 or 6.02 or under clauses (f), (g) or (k) of Article VII, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated into dollars at the currency
exchange rates in effect on the date of such determination; provided, that no
Default or Event of Default shall arise as a result of any limitation set forth
in dollars in Section 6.01 or 6.02 being exceeded solely as a result of changes
in currency exchange rates from those rates applicable at the time or times
Indebtedness, Liens or Sale/Leaseback Transactions were initially consummated in
reliance on the exceptions under such Sections.

ARTICLE II    

The Credits

SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Subsidiary Borrowers from time to time during the Availability Period; provided,
that after giving effect to each such Revolving Loan (a) such Lender’s Credit
Exposure would not exceed such Lender’s Commitment and (b) the aggregate Credit
Exposures would not exceed the Total Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans. All Revolving Loans shall be denominated in
dollars.

SECTION 2.02.    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. Any Swingline Loan shall be made
in accordance with the procedures set forth in Sections 2.04. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.


30

--------------------------------------------------------------------------------





(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Company, on behalf of the
applicable Borrower, may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurocurrency Revolving Borrowing that results from a continuation of an
outstanding Eurocurrency Revolving Borrowing may be in an aggregate amount that
is equal to such outstanding Borrowing. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided, that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(f). Each Swingline Loan
shall be in an amount that is not less than $500,000; provided, that a Swingline
Loan may be in an aggregate amount that is equal to the entire unused balance of
the Total Commitment. Borrowings of more than one Class and Type may be
outstanding at the same time; provided, that there shall not at any time be more
than a total of 10 Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Commitment
Termination Date.

SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) in the case of a Eurocurrency
Borrowing, not later than 1:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and shall
be made by hand delivery or facsimile or other electronic transmission to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit C signed by the Company (on behalf of itself or the relevant Borrower).
Each such Borrowing Request shall specify the following information:
(i)    the name of the applicable Borrower;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07 or, in the case


31

--------------------------------------------------------------------------------





of any Borrowing requested to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(f), the identity of the Issuing Lender that made
such LC Disbursement; and
(vii)    that as of such date the conditions set forth in Sections 4.02(a) and
(b) are satisfied.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04.    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, each Swingline
Lender agrees to make Swingline Loans to the Borrowers from time to time during
the Availability Period; provided, that after giving effect to the making of any
Swingline Loan by any Swingline Lender, (i) the aggregate principal amount of
outstanding Swingline Loans of such Swingline Lender shall not exceed
$50,000,000, (ii) the Credit Exposure of any Lender shall not exceed the
Commitment of such Lender and (iii) the total Credit Exposures shall not exceed
the Total Commitment; provided, that no Swingline Lender shall be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans. All Swingline Loans
shall be denominated in dollars.
(b)    To request a Swingline Loan from any Swingline Lender, the Company (on
behalf of itself or, if applicable, the relevant Borrower) or the relevant
Borrower shall notify the Administrative Agent of such request not later than
2:00 p.m., New York City time, on the day of such proposed Swingline Loan. Each
such request shall be made by facsimile or other electronic transmission to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit C signed by the Company (on behalf of itself or the relevant Borrower)
or the relevant Borrower. Each such notice shall be irrevocable and shall
specify the name of the relevant Borrower, the name of the relevant Swingline
Lender, the requested date of the Swingline Loan (which shall be a Business
Day), the amount of the requested Swingline Loan and the location and number of
such Borrower’s account to which funds are to be disbursed or, in the case of
any Swingline Loan requested to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(f), the identity of the Issuing Lender that made
such LC Disbursement. The Administrative Agent will promptly advise the relevant
Swingline Lender of any such notice received from the Company or the relevant
Borrower. Each applicable Swingline Lender shall make each Swingline Loan
available to the relevant Borrower by means of a credit to the general deposit
account of such Borrower maintained with such Swingline Lender (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(f), by remittance to the relevant Issuing Lender).
(c)    Each Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the outstanding Swingline Loans made by such Swingline Lender. Such notice
shall specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of notice as
provided above (and in any event, if such notice is received by 12:00 noon, New
York City time,


32

--------------------------------------------------------------------------------





on a Business Day, no later than 5:00 p.m., New York City time, on such Business
Day, and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this clause
(c) is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this clause (c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders under this clause (c)), and
the Administrative Agent shall promptly pay to the applicable Swingline Lender
the amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this clause (c), and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the applicable Swingline
Lender. Any amounts received by any Swingline Lender from the relevant Borrower
(or other party on behalf of the relevant Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this clause (c) and to the applicable Swingline Lender, as their
interests may appear; provided, that any such payment so remitted shall be
repaid to the applicable Swingline Lender or to the Administrative Agent, as the
case may be, if and to the extent such payment is required to be refunded to the
relevant Borrower for any reason. The purchase of participations in a Swingline
Loan pursuant to this clause (c) shall not relieve the Borrowers of any default
in the payment thereof.
(d)    All communications with the Lenders on behalf of the Swingline Lenders
and the payment of all amounts owing by the Lenders to the Swingline Lenders,
shall be made solely through the Administrative Agent, and MSSF (in its capacity
as a Swingline Lender) shall have no obligation to communicate with any other
Lender (other than the Administrative Agent), or to monitor any payments with
respect to any Swingline Loans made by MSSF.

SECTION 2.05.    Incremental Commitments.
(a)    The Company may on one or more occasions, by written notice to the
Administrative Agent, request the establishment, during the Availability Period,
of Incremental Commitments; provided, that the aggregate amount of all the
Incremental Commitments established hereunder shall not exceed $500,000,000
during the term of this Agreement. Each such notice shall specify (i) the date
on which the Company proposes that the Incremental Commitments shall be
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent, and (ii) the amount of the
Incremental Commitments being requested (it being agreed that (x) any Lender
approached to provide any Incremental Commitment may elect or decline, in its
sole discretion, to provide such Incremental Commitment and (y) any Person that
the Company proposes to become an Incremental Lender, if such Person is not then
a Lender, must be approved by the Administrative Agent, each Issuing Lender and
each Swingline Lender (such approval not to be unreasonably withheld or
delayed)).
(b)    The terms and conditions (including the applicable facility fee and
interest rate spreads) of any Incremental Commitment and Loans and other
extensions of credit to be made thereunder shall be identical to those of the
Commitments and Loans and other extensions of credit made hereunder, and shall
be treated as a single Class with such Commitments and Loans; provided, that the
Company at its


33

--------------------------------------------------------------------------------





election may pay upfront or closing fees with respect to Incremental Commitments
without paying such fees with respect to the other Commitments.
(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided, that no Incremental Commitments shall become effective unless
(i) on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments, no Default
shall have occurred and be continuing, (ii) on the date of effectiveness thereof
and after giving effect to the making of Loans and issuance of Letters of Credit
thereunder to be made on such date, the representations and warranties of each
Loan Party set forth in the Loan Documents that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties that are
qualified by materiality shall be true and correct and such representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case, as of such earlier date), (iii) the Company shall make
any payments required to be made pursuant to Section 2.16 in connection with
such Incremental Commitments and the related transactions under this Section,
(iv) the Company shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection with any such transaction and (v) each Subsidiary Guarantor (if
any) shall have reaffirmed its Guarantee of the Obligations. Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender not already a Lender, (i) such Incremental Lender shall be deemed to be a
“Lender” hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders hereunder and under the other
Loan Documents, and (ii) (A) such Incremental Commitment shall constitute (or,
in the event such Incremental Lender already has a Commitment, shall increase)
the Commitment of such Incremental Lender and (B) the Total Commitment shall be
increased by the amount of such Incremental Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Commitment”. For the avoidance of doubt, upon the effectiveness of
any Incremental Commitment, the Credit Exposure of the Incremental Lender
holding such Commitment, and the Applicable Percentage of all the Lenders, shall
automatically be adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Commitments, (i) the
aggregate principal amount of the Revolving Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such
Incremental Commitments shall be deemed to be repaid, (ii) each Incremental
Lender that shall have had a Commitment prior to the effectiveness of such
Incremental Commitments shall pay to the Administrative Agent in same day funds
an amount equal to the difference between (A) the product of (1) such Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
such Incremental Commitments) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings (as hereinafter defined) and (B) the product of
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Existing Revolving Borrowings, (iii) each Incremental Lender that
shall not have had a Commitment prior to the effectiveness of such Incremental
Commitments shall pay to Administrative Agent in same day funds an amount equal
to the product of (1) such Lender’s Applicable Percentage (calculated after
giving


34

--------------------------------------------------------------------------------





effect to the effectiveness of such Incremental Commitments) multiplied by (2)
the aggregate amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference, if positive, between (A) the product of
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Existing Revolving Borrowings, and (B) the product of (1) such
Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Resulting Revolving Borrowings, (v) after the effectiveness of
such Incremental Commitments, the Borrowers shall be deemed to have made new
Revolving Borrowings (the “Resulting Revolving Borrowings”) in an aggregate
amount for each Borrower equal to the aggregate amount of its Existing Revolving
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Company or such Borrower shall deliver such Borrowing
Request), (vi) each Lender shall be deemed to hold its Applicable Percentage of
each Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Incremental Commitments) and (vii) each Borrower shall pay
each Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Revolving Borrowings. The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrowers pursuant to the provisions of Section 2.16 if the date of the
effectiveness of such Incremental Commitments occurs other than on the last day
of the Interest Period relating thereto.
(f)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.05(a) and of the effectiveness of any Incremental Commitments, in each
case, advising the Lenders of the details thereof and of the Applicable
Percentages of the Lenders after giving effect thereto and of the payments
required to be made pursuant to Section 2.05(e).

SECTION 2.06.    Letters of Credit.
(a)    Subject to the terms and conditions set forth herein, in addition to the
Loans provided for herein, from time to time during the Availability Period, any
Borrower may request any Issuing Lender to issue, and such Issuing Lender shall
issue (unless the Required Lenders shall have asserted that the conditions set
forth in Section 4.02 with respect to such issuance are not satisfied), Letters
of Credit denominated in dollars for the account of such Borrower. Each Letter
of Credit shall be in such form as shall be acceptable to the Administrative
Agent and the relevant Issuing Lender in its reasonable determination. The
aggregate LC Exposure shall constitute a utilization of the Commitments.
(b)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to clause (d) of this Section)), the applicable Borrower
shall deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Lender of
such Letter of Credit) to such Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with clause (d) of this Section), the amount of such Letter of
Credit, that such Letter of Credit is to be denominated in dollars, the name of
the account party (which shall be a Borrower or a Subsidiary and a Borrower as
co-applicants), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. It is understood that the reinstatement of all or a portion of a
Letter of Credit in accordance with the terms thereof following a drawing
thereunder shall not constitute an amendment, renewal or extension of such
Letter of


35

--------------------------------------------------------------------------------





Credit. If requested by such Issuing Lender, such Borrower also shall submit a
letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(c)    A Letter of Credit shall be issued, amended, renewed or extended by an
Issuing Lender only if (and upon issuance, amendment, renewal or extension of
each Letter of Credit the relevant Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure would not exceed $500,000,000, (ii) the
aggregate LC Exposure attributable to Letters of Credit issued by any Issuing
Lender would not exceed the LC Commitment of such Issuing Lender, (iii) the
Credit Exposure of any Lender would not exceed the Commitment of such Lender,
(iv) the total Credit Exposures would not exceed the Total Commitment and (v) in
the event the Commitment Termination Date shall have been extended as provided
in Section 2.23, the aggregate LC Exposure attributable to Letters of Credit
expiring after any Existing Commitment Termination Date would not exceed the
aggregate amount of the Commitments that shall have been extended to a date
after the latest expiration date of such Letters of Credit.
(d)    No Letter of Credit shall have a stated expiry date that is later than
the close of business on the earlier of (i) the date twelve months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the first anniversary of the Commitment Termination Date;
provided, that (A) any Letter of Credit with a one-year tenor may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (ii) above and shall be subject to
clause (B) in the case of any renewal that would extend the maturity beyond the
fifth Business Day prior to the Commitment Termination Date) under customary
“evergreen” provisions and (B) in the case of the issuance, renewal, extension
or amendment of any Letter of Credit having a stated expiry date beyond the
fifth Business Day prior to the Commitment Termination Date, the Issuing Lender
shall have consented to such stated expiry date in writing prior to such
issuance, renewal, extension or amendment and the Company shall be required to
cash collateralize such Letter of Credit not later than the fifth Business Day
prior to the Commitment Termination Date as provided in clause (k) below (but
without any requirement for prior notice from the Administrative Agent) and in
the event the Company shall fail to post such cash collateral for any Letter of
Credit on or prior to such fifth Business Day, the Administrative Agent shall
provide notice to the Lenders of such failure to post cash collateral and of
each Lender’s Applicable Percentage of such amount and each Lender shall be
irrevocably and unconditionally, notwithstanding anything to the contrary in
Section 2.02, 2.03 or 4.02, obligated to make a Revolving Loan (which shall be
an ABR Loan) to the Company on the Business Day immediately following the
Business Day on which such notice is delivered in the amount of its Applicable
Percentage of the amount of cash collateral required to be so posted, the
proceeds of which will be applied by the Administrative Agent to cash
collateralize such Letter of Credit as provided in clause (k).
(e)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) by any Issuing Lender, and without any
further action on the part of such Issuing Lender or the Lenders, such Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Lender acknowledges and agrees that, on the Effective
Date, without any further action on the part of any Issuing Lender or the
Lenders,


36

--------------------------------------------------------------------------------





each Issuing Lender that is an issuer of an Existing Letter of Credit hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Lender,
a participation in such Existing Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Existing Letter of Credit. Each Lender further acknowledges and agrees that its
obligation to acquire participations pursuant to this clause (e) in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default, any reduction
or termination of the Commitments or any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of a notice as provided for
in the final paragraph of Section 2.06(f), to pay to the Administrative Agent,
for the account of the relevant Issuing Lender, such Lender’s Applicable
Percentage of the amount of each LC Disbursement made by such Issuing Lender
promptly upon the request of such Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the relevant
Borrower or at any time after any reimbursement payment is required to be
refunded to such Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders under this clause (e)), and the
Administrative Agent shall promptly pay to the relevant Issuing Lender the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the relevant Borrower pursuant to
clause (f), the Administrative Agent shall distribute such payment to such
Issuing Lender or, to the extent that the Lenders have made payments pursuant to
this clause (e) to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this clause (e) to reimburse an Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve the relevant
Borrower of its obligation to reimburse such LC Disbursement.
(f)    If an Issuing Lender shall make any LC Disbursement in respect of a
Letter of Credit, the relevant Borrower shall reimburse such Issuing Lender in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time (or,
in the case of an LC Disbursement that is being funded with an ABR Borrowing or
Swingline Loan, 2:00 p.m., New York City time) on (i) the Business Day that the
relevant Borrower receives notice that such LC Disbursement has been made, if
such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the relevant Borrower receives
such notice, if such notice is not received prior to such time; provided, that
the relevant Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with all or any portion of an ABR Revolving Borrowing or a
Swingline Loan, as applicable, in an amount permitted under Section 2.02(c) and,
to the extent so financed, the relevant Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan (or the applicable portion thereof). Each such
payment shall be made to the relevant Issuing Lender in dollars and in
immediately available funds.
If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the applicable Issuing
Lender shall promptly notify the Administrative Agent, whereupon the
Administrative Agent shall promptly notify each Lender of the


37

--------------------------------------------------------------------------------





applicable LC Disbursement, the payment then due from such Borrower and such
Lender’s Applicable Percentage thereof.
(g)    Each Borrower’s obligations to reimburse LC Disbursements as provided in
Section 2.06(f) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged or fraudulent or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, (iv) any lien or security interest granted to,
or in favor of, the Administrative Agent or any of the Lenders as security for
any of such reimbursement obligations failing to be perfected, (v) the
occurrence of any Default, (vi) the existence of any proceedings of the type
described in clause (h) or (i) of Article VII with respect to any other Loan
Party, (vii) any lack of validity or enforceability of any of such reimbursement
obligations against any other Loan Party, (viii) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the
Commitments or (ix) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the obligations of any Borrower hereunder.
None of the Administrative Agent, the Lenders or the Issuing Lenders, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender that is the issuer thereof or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender that is
the issuer of such Letter of Credit; provided, that the foregoing shall not be
construed to excuse such Issuing Lender from liability to any Borrower or to any
Lender which has funded its participation hereunder in such Letter of Credit to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the Loan
Parties and the Lenders to the extent permitted by applicable law) suffered by
such Borrower or such Lender, as the case may be, that are caused by such
Issuing Lender’s failure to exercise the standard of care agreed hereunder to be
applicable when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that such standard of care shall be as follows, and that such Issuing
Lender shall be deemed to have exercised such standard of care in the absence of
gross negligence or willful misconduct on its part (with such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by
final and nonappealable judgment):
(i)    an Issuing Lender of a Letter of Credit may accept documents that appear
on their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and
(ii)    an Issuing Lender of a Letter of Credit shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.


38

--------------------------------------------------------------------------------





(h)    Upon presentation of documents with respect to a demand for payment under
a Letter of Credit, the Issuing Lender that is the issuer of such Letter of
Credit shall (i) promptly notify the Administrative Agent, the Company and (if
different) the relevant Borrower by facsimile or electronic transmission of such
demand for payment, (ii) promptly following its receipt of such documents,
examine all documents purporting to represent a demand for payment under such
Letter of Credit and (iii) promptly after such examination notify the
Administrative Agent, the Company and (if different) the relevant Borrower by
facsimile or electronic transmission whether the Issuing Lender has made or will
make an LC Disbursement under such Letter of Credit; provided, that any failure
to give or delay in giving any such notice shall not relieve such Borrower of
its obligation to reimburse such Issuing Lender and the Lenders with respect to
any such LC Disbursement as provided in Section 2.06(f).
(i)    If any Issuing Lender shall make any LC Disbursement, then, unless the
relevant Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to, but excluding,
the date that such Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided, that if such Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.06(f), then
Section 2.13(c) shall apply. Interest accrued pursuant to this clause (i) shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.06(e) to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment, and shall be payable on demand or, if no demand has been made, on
the date on which the applicable Borrower reimburses the applicable LC
Disbursement in full.
(j)    Any Lender may be added as an Issuing Lender, or any existing Issuing
Lender may be terminated, under this Agreement at any time by written agreement
between the Company, the Administrative Agent and the relevant Lender or
existing Issuing Lender, which written agreement shall set forth, in the case of
any addition of an Issuing Lender, the LC Commitment of such Issuing Lender. The
Administrative Agent shall notify the Lenders of any such addition or
termination. At the time any such termination shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the Issuing
Lender being terminated. From and after the effective date of any such addition,
the new Issuing Lender shall have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter. References herein to the term “Issuing Lender” shall be deemed to
refer to each new Issuing Lender or to any previous Issuing Lender, or to such
new Issuing Lender and all previous Issuing Lenders, as the context shall
require. After the termination of an Issuing Lender hereunder, the terminated
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
any outstanding Letters of Credit issued by it prior to such termination, but
shall not be required to issue any new Letters of Credit or to amend, renew or
extend any such outstanding Letters of Credit.
(k)    If either (i) an Event of Default shall have occurred and be continuing
and the Company receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this clause (k) or
(ii) clause (d) above or any of the other provision of this Agreement requires
cash collateralization of any LC Exposure, the Company shall deposit within one
Business Day after notice from the Administrative Agent of the requirement
thereof into an account established and maintained on the books and records of
the Administrative Agent, which account may be a “securities account” (within
the meaning of Section 8-501 of the UCC as in effect in the State of New York),
in the name of the Administrative Agent and for the benefit of the Lenders (the
“LC Collateral Account”), an amount in immediately available funds in dollars
equal to 105% of the LC Exposure (or, in the case of any cash collateralization
required pursuant to clause (d) above, 105% of the LC Exposure required to be
cash


39

--------------------------------------------------------------------------------





collateralized) as of such date plus any accrued and unpaid interest thereon;
provided, that the obligation to deposit such amount shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in clause (h) or (i) of Article VII. Such deposits shall be held by
the Administrative Agent as collateral for the LC Exposure under this Agreement
and for the payment and performance of the Obligations, and for this purpose the
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account, the LC Collateral
Account shall be subject to an account control agreement satisfactory to the
Administrative Agent in its Permitted Discretion and each Borrower hereby grants
a security interest to the Administrative Agent for the benefit of the Lenders
in the LC Collateral Account and in any financial assets (as defined in the UCC)
or other property held therein. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent (in accordance with its usual and
customary practices for investments of this type) and at the Borrowers’ risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in the LC Collateral Account.
Moneys and financial assets in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to, in the case of any such application at a
time when any Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Lender), be
applied to satisfy other Obligations. The Administrative Agent shall cause all
such cash collateral (to the extent not applied as aforesaid) to be returned to
the Company within three Business Days after (A) in the case of clause (i)
above, the applicable Event of Default shall have been cured or waived (so long
as no other Event of Default has occurred and is continuing at such time) or (B)
in the case of clause (ii) above, to the extent such cash collateral shall no
longer be required pursuant to the applicable provision hereof.
(l)    Unless otherwise requested by the Administrative Agent, each Issuing
Lender shall (i) provide to the Administrative Agent copies of any notice
received from any Borrower pursuant to Section 2.06(b) no later than the
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit issued by it, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (B) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, whether such Letter of Credit
is a trade, financial or performance Letter of Credit, the aggregate face amount
of the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and whether any Letter of
Credit so issued provides for automatic reinstatements of the face amount
thereof following any drawing thereunder, and no Issuing Lender shall be
permitted to issue, amend, renew or extend such Letter of Credit without first
obtaining written confirmation from the Administrative Agent that such issuance,
amendment, renewal or extension is then permitted pursuant to Section 2.06(c)
(disregarding clause (ii) thereof), (C) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date of such LC Disbursement and
the amount of such LC Disbursement and (D) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent.
(m)    For all purposes of this Agreement, the amount of a Letter of Credit
that, by its terms or the terms of any document related thereto, provides for
one or more automatic increases in the stated


40

--------------------------------------------------------------------------------





amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.

SECTION 2.07.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, or, in the case of an ABR Loan, 2:00 p.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided, that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the applicable Borrower promptly, and in no event later
than 3:00 p.m., New York City time, crediting the amounts so received, in like
funds, to an account of such Borrower maintained with the Administrative Agent
in New York City and designated by the Company in the applicable Borrowing
Request; provided that (i) any such amounts in respect of ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f) shall be remitted to the Issuing Lender specified by the Company
in the applicable Borrowing Request and (ii) any such amounts in respect of ABR
Revolving Loans made as contemplated under Section 2.06(d) shall be applied by
the Administrative Agent as set forth in such Section.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers agree
(jointly and severally with each other Borrower, but severally and not jointly
with the applicable Lender) to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a Borrower, the interest rate
applicable to such Loan. If such Lender pays such amount to the Administrative
Agent, then such amount (less interest) shall constitute such Lender’s Loan
included in such Borrowing. With respect to any share of a Borrowing not made
available by a Lender as contemplated above, if such Lender subsequently pays
its share of such Borrowing to the Administrative Agent, then the Administrative
Agent shall promptly repay to the relevant Borrower any corresponding amount
paid by such Borrower to the Administrative Agent as provided in this clause (b)
(including interest thereon to the extent received by the Administrative Agent
from such Borrower); provided, that such repayment to such Borrower shall not
operate as a waiver or any abandonment of any rights or remedies of such
Borrower with respect to such Lender.

SECTION 2.08.    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or designated by Section 2.03. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The applicable Borrower may
elect different options with respect to different portions of


41

--------------------------------------------------------------------------------





the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
(b)    To make an election pursuant to this Section, the Company, on behalf of
the applicable Borrower, shall notify the Administrative Agent of such election
by the time that a Borrowing Request would be required under Section 2.03 if the
Company was requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and shall be made by hand delivery or
facsimile or by other electronic transmission to the Administrative Agent of a
written Interest Election Request substantially in the form of Exhibit D signed
by the Company (on behalf of itself or the applicable Borrower).
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.03:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and (except in the case of an Event of Default
under clause (h) or (i) of Article VII) the Administrative Agent, at the request
of the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Revolving Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


42

--------------------------------------------------------------------------------






SECTION 2.09.    Termination and Reduction of Commitments.
(a)    Unless previously terminated, all Commitments shall terminate on the
Commitment Termination Date.
(b)    The Company, on behalf of the Borrowers, may at any time terminate,
without premium or penalty (other than, with respect to Eurocurrency Borrowings,
payments that may become due under Section 2.16), the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon, (ii) the payment in full of the accrued and unpaid fees, (iii)
the payment in full of all reimbursable expenses and other Obligations
outstanding at such time (other than contingent amounts not yet due) and (iv)
the reduction of the LC Exposure to zero (or, alternatively, the furnishing of
cash collateral with respect to the LC Exposure then outstanding in accordance
with Section 2.06(k), but without any requirement of prior notice from the
Administrative Agent). The Company, on behalf of the Borrowers, may from time to
time reduce, without premium or penalty (other than, with respect to
Eurocurrency Borrowings, payments that may become due under Section 2.16), the
Commitments; provided, that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $25,000,000
and (ii) the Company shall not reduce the Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.11, the
aggregate Credit Exposures would exceed the Total Commitment. Any termination or
reduction of the Commitments pursuant to this Section 2.09(b) shall be
permanent. Each reduction of the Commitments shall be allocated pro rata among
the Lenders in accordance with their respective Commitments. The Company shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under this clause (b) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this clause (b) shall be
irrevocable; provided, that a notice of termination or reduction of the
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or the receipt of the proceeds
from the issuance of other Indebtedness or any other event, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.

SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent, for the account of each Lender, the then unpaid principal
amount of each Revolving Loan of such Lender on the Commitment Termination Date
and (ii) to each Swingline Lender the then unpaid principal amount of each
Swingline Loan of such Swingline Lender on the earlier of the Commitment
Termination Date and the date that is the seventh day (or if such day is not a
Business Day, the next succeeding Business Day) after such Swingline Loan is
made; provided, that on each date that a Revolving Borrowing is made by the
Company or any Subsidiary Borrower, the Company or such Subsidiary Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers


43

--------------------------------------------------------------------------------





to each Lender hereunder, (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of any Issuing Lender and (v) the application or
disbursement by the Administrative Agent of any amounts pursuant to this
Agreement or any other Loan Document.
(d)    The entries made in the accounts maintained pursuant to clauses (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (and in the case of any inconsistency
between the Register and the accounts maintained by any Lender or the
Administrative Agent, the Register shall govern); provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans and pay interest thereon in accordance with the terms of this
Agreement.
(e)    Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note, substantially in the form of
Exhibit F, payable to such Lender and its registered assigns. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

SECTION 2.11.    Prepayment of Loans.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay without premium or penalty (other than, with respect to Eurocurrency
Borrowings, payments that may become due under Section 2.16) any Borrowing in
whole or in part, subject to the requirements of this Section.
(b)    In the event and on each occasion that the aggregate Credit Exposures of
the Lenders exceed the Total Commitment, the Borrowers shall prepay Revolving
Borrowings and/or Swingline Borrowings in an aggregate amount equal to such
excess; provided, that if the aggregate principal amount of Revolving Borrowings
and Swingline Borrowings then outstanding is less than the amount of such excess
(because LC Exposure constitutes a portion thereof), the Borrowers shall deposit
an amount in cash equal to such excess in the LC Collateral Account. If the
Borrowers are required to provide (and have provided the required amount of)
cash collateral pursuant to this Section 2.11(b) and such excess is subsequently
reduced, cash collateral in an amount equal to the lesser of (x) any such
reduction and (y) the amount of such cash collateral (to the extent not applied
as set forth in Section 2.06(k)) shall be returned to the Borrowers within two
Business Days after such reduction.
(c)    Prior to any optional prepayment of Borrowings hereunder, the applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and the Company
shall specify such selection in the notice of such prepayment pursuant to clause
(d) of this Section.
(d)    The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lenders) by facsimile or by other electronic transmission of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 2:00 p.m., New York City time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 2:00 p.m., New York City time, one Business Day before
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, set forth a reasonably detailed calculation


44

--------------------------------------------------------------------------------





of the amount of such prepayment; provided, that a notice of optional prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or any other event, in which case such notice of prepayment may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied. Promptly following receipt
of any such notice (other than a notice relating solely to Swingline Loans) the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02, except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of a Revolving Borrowing shall
be applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13(d).

SECTION 2.12.    Fees.
(a)    The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the Commitment
Termination Date; provided, that if such Lender continues to have any Credit
Exposure after the Commitment Termination Date, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Credit Exposure from and
including the Commitment Termination Date to but excluding the date on which
such Lender ceases to have any Credit Exposure. Accrued facility fees shall be
payable in arrears on the last day of each March, June, September and December
of each year and on the Commitment Termination Date, commencing on the first
such date to occur after the Effective Date; provided, that any facility fees
accruing after the Commitment Termination Date shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Company agrees to pay to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate applicable to Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the
Commitment Termination Date and the date on which such Lender ceases to have any
LC Exposure.
(c)    The relevant Borrower with respect to each Letter of Credit agrees to pay
to the Issuing Lender that is the issuer of such Letter of Credit (i) a fronting
fee, which shall accrue at a rate per annum separately agreed by the Company and
such Issuing Lender, on the average daily amount of the LC Exposure attributable
to such Letter of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
issuance of such Letter of Credit to but excluding the date on which there
ceases to be any LC Exposure attributable to such Letter of Credit and (ii) such
Issuing Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of such Letter of Credit or processing of drawings thereunder.
(d)    Participation fees and fronting fees accrued through and including the
last day of each calendar quarter shall be payable on the third Business Day of
the calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided, that all such fees shall be payable on
the Commitment Termination Date and any such fees accruing after the Commitment
Termination Date shall be payable on demand. Any other fees payable to any
Issuing Lender pursuant to clause (c) above shall be payable at the times
separately agreed upon between the Company or the relevant Borrower and such
Issuing Lender or otherwise within 10 days after demand. All participation fees
and


45

--------------------------------------------------------------------------------





fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(e)    The Borrowers agree to pay to the Administrative Agent, each Arranger and
each Lender, as the case may be, for its own account, fees payable in the
amounts and at the times separately agreed upon in writing between the Company
and the Administrative Agent, such Arranger or such Lender, as the case may be.
(f)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to Lenders in accordance with this Section
2.12. Fees paid shall not be refundable under any circumstances.

SECTION 2.13.    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by a Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration, by mandatory prepayment or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding clauses of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in clause (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided, that (i) interest accrued pursuant to clause (c) of this Section shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Revolving Loan prior to the Commitment
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and, in each
case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.


46

--------------------------------------------------------------------------------






SECTION 2.14.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for any Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period;
or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone (promptly confirmed in writing) or facsimile or by other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and such Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Revolving Borrowing (unless prepaid) shall be converted to, or
continued as, an ABR Borrowing and (B) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided, that following the first day that such condition shall cease to exist,
such Borrowings may be made as or converted to Eurocurrency Borrowings at the
request of and in accordance with the elections of the applicable Borrower.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen (including because the LIBO
Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in paragraph (a)(i) of this Section have not arisen but the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Company shall endeavor to establish an alternate rate of interest to the
Adjusted Eurocurrency Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans
denominated in dollars in the United States at such time, and the Administrative
Agent and the Company shall enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable (which amendment shall not, for the avoidance of doubt,
reduce the Applicable Rate); provided that if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement. Such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
paragraph (but, in the case of the circumstances described in clause (ii) above,
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Revolving Borrowing shall be
ineffective, and such Borrowing (unless prepaid) shall be converted to, or
continued as, an ABR Borrowing, and (y) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing.


47

--------------------------------------------------------------------------------






SECTION 2.15.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate) or any Issuing Lender;
(ii)    subject any Lender or Issuing Lender to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes or (B) Excluded Taxes); or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost, or expense (other than Taxes) affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount), then, so long as such Lender or such
Issuing Lender is requiring reimbursement for such increased costs from
similarly situated borrowers under comparable, syndicated credit facilities,
upon the request of such Lender or such Issuing Lender, as the case may be, the
Borrowers will pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or Issuing Lender determines that any Change in Law
affecting such Lender or Issuing Lender or any lending office of such Lender or
such Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then, from time
to time upon request of such Lender or such Issuing Lender, as the case may be,
the Borrowers will pay to such Lender or Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Lender or such Lender’s or Issuing Lender’s holding company, as the case may be,
for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Lender setting forth in
reasonable detail an explanation of the amount or amounts necessary to
compensate such Lender or such Issuing Lender or their respective holding
companies, as the case may be, as specified in clauses (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error; provided, that such Lender or Issuing Lender shall not be under
any obligation to include in such certificate any information in respect of
which disclosure is prohibited by applicable law or any binding confidentiality
agreement. The Borrowers shall


48

--------------------------------------------------------------------------------





pay such Lender or such Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 30 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Lender’s right to demand such compensation;
provided, that the Borrowers shall not be required to compensate a Lender or an
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or such Issuing
Lender, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(d) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and reasonable expense actually incurred (excluding
loss of anticipated profits) by such Lender and attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London eurodollar market (without
consideration of the Applicable Rate). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after the Company’s receipt thereof.

SECTION 2.17.    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes; provided, that if any applicable law (as determined
in the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment, the applicable
withholding agent shall be entitled to make such deductions and timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions for Indemnified Taxes (including deductions applicable
to additional sums payable under this Section) the Administrative Agent or a
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made.


49

--------------------------------------------------------------------------------





(b)    Without limiting the provisions of Section 2.17(a) above, the Loan
Parties shall timely pay, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    To the extent not paid, reimbursed or compensated pursuant to Section
2.17(a) or (b), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes payable by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Loan Parties under any
Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (except for any interest, penalties, or expenses determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent or
such Lender, as the case may be). A certificate as to the amount of such payment
or liability delivered to the Company by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender (including any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c)(iv) relating
to the maintenance of a Participant Register) that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any and all amounts due to the Administrative Agent
under this Section 2.17(d).
(e)    As soon as practicable after any payment of Taxes by the Loan Parties to
a Governmental Authority pursuant to Section 2.17(a), the Company shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
any applicable withholding tax with respect to payments under this Agreement
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate. In addition, any Lender, if requested by the Company or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine that such Lender is not
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such forms (other than such
documentation set forth in clauses (i) through (v)


50

--------------------------------------------------------------------------------





below and documentation related to FATCA) shall not be required if in the
applicable Lender’s judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense (or, in the
case of a Change in Law, any incremental material unreimbursed cost or expense)
or would materially prejudice the legal or commercial position of such Lender.
Upon the reasonable request of the Company or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.17(f).
Without limiting the generality of the foregoing, any Lender shall (in the case
of clauses (ii) through (vi) below, to the extent it is legally entitled to do
so), deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent),
whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax,
(ii)    duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the U.S. is a party,
(iii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit I-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10-percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (D) the interest payments in
question are not effectively connected with a United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable,
(v)    to the extent a Foreign Lender is not the beneficial owner, an Internal
Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
U.S. Tax Compliance Certificate substantially in the Form of Exhibit I-3 or
Exhibit I-4, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided, that, if the Foreign Lender is a partnership and
one or more beneficial owners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the Form of Exhibit I-2 on behalf of such
beneficial owners, or
(vi)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made.
Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of such Lender’s legal inability to do so.


51

--------------------------------------------------------------------------------





If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), the term “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(g)    Each Fee Receiver hereby represents that it is a Permitted Fee Receiver
and agrees to update Internal Revenue Service Form W-9 (or its successor form)
or the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Company and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified pursuant to this Section (including additional amounts
paid by any Borrower pursuant to this Section), it shall pay to the applicable
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Indemnified Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender, as the case may be, in the event the Administrative Agent or such
Lender, as the case may be, is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this clause
(h), in no event will the Administrative Agent or any Lender be required to pay
any amount to any Borrower the payment of which would place the Administrative
Agent or such Lender in a less favorable net after-Tax position than the
Administrative Agent or such Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This clause shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to any Borrower or any other Person.
(i)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, termination of the Loan Documents
and the repayment, satisfaction or discharge of all obligations thereunder.
(j)    For purposes of this Section 2.17, the term “Lender” includes any Issuing
Lender and the term “applicable law” includes FATCA.

SECTION 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
(a)    The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, or fees or reimbursements of LC
Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or 9.03, or
otherwise) at or prior to the time expressly required hereunder or under any
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m.,


52

--------------------------------------------------------------------------------





New York City time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York or at such other address that
the Administrative Agent shall advise the Company in writing, except payments to
be made directly to an Issuing Lender or a Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest or any
payment of fees, such interest or fees, as applicable, shall be payable for the
period of such extension. All payments under any Loan Document shall be made in
dollars.
(b)    Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrowers shall select the Borrowing or Borrowings to be paid
and shall notify the Administrative Agent by facsimile or electronic
transmission of such selection at the times and on the days provided in Section
2.11(d); provided, that each repayment of Borrowings shall be applied to repay
any outstanding ABR Borrowings before any other Borrowings. If a Borrower fails
to make a timely selection of the Borrowing or Borrowings to be repaid (in
accordance with the immediately preceding sentence) or prepaid (in accordance
with Section 2.11), such payment shall be applied, first, to pay any outstanding
ABR Borrowings and, second, to other Borrowings in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first). Each repayment or prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in such
Borrowing.
(c)    Except to the extent otherwise provided herein (including Sections 2.21
and 2.23): (i) each Revolving Borrowing shall be made from the Lenders, each
payment of facility fees under Section 2.12(a) shall be made for the accounts of
the Lenders, and each termination or reduction of the Commitments under Section
2.09 shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Revolving
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Revolving Loans)
or their respective Loans that are to be included in such Borrowing (in the case
of conversions and continuations of Loans); (iii) each payment or prepayment of
principal of any Revolving Borrowing by a Borrower shall be made for the account
of the Lenders pro rata in accordance with the respective unpaid principal
amounts of the Loans included in such Borrowing; and (iv) each payment of
interest on Revolving Loans by a Borrower shall be made for the accounts of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to them.
(d)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(e)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in


53

--------------------------------------------------------------------------------





LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans or
participations in LC Disbursements and Swingline Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (e) shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participation in any LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or other
Affiliate thereof (as to which the provisions of this clause (e) shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
(f)    Unless the Administrative Agent shall have received notice from the
Company or the relevant Borrower, prior to the date on which any payment is due
to the Administrative Agent for the account of a Lender or an Issuing Lender
hereunder, that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to
such Lender or such Issuing Lender, as the case may be, the amount due. In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders and the Issuing Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.06(e), 2.06(f), 2.07(b), 2.17(d), 2.18(f) or
9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lenders or the Issuing
Lenders (or, following the payment of all amounts then due to the Administrative
Agent, the Swingline Lenders and the Issuing Lenders, to the extent the Lenders
shall have funded payments to the Administrative Agent, any Swingline Lender or
any Issuing Lender in respect of other such amounts, for the benefit of the
other Lenders) to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15 or determines that
it can no longer make or maintain Eurocurrency Loans pursuant to Section 2.22,
or if the Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender


54

--------------------------------------------------------------------------------





pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.15 or 2.17 or mitigate the impact of Section 2.22, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15 or determines that
it can no longer make or maintain Eurocurrency Loans pursuant to Section 2.22,
or if the Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, if any Lender delivers a Notice of Objection or if any Lender is a
Defaulting Lender or a Non-Extending Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payment pursuant to Section 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Company shall have received the prior
written consent of the Administrative Agent, each Swingline Lender and each
Issuing Lender, which consent shall not unreasonably be withheld or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, (iv) in the case of any such assignment and delegation as a result of
any Lender being a Non-Extending Lender, the assignee shall have consented to
the applicable Extension Request and, from and after the date of the
effectiveness of such assignment and delegation, shall for all purposes hereof
be treated as a Consenting Lender and (v) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this Section 2.19(b) may be effected pursuant to
an Assignment and Assumption executed by the Company, the Administrative Agent
and the assignee (subject to the consents required as set forth above) and that
the Lender required to make such assignment and delegation need not be a party
thereto.

SECTION 2.20.    Additional Subsidiary Borrowers. The Company may at any time
and from time to time designate any Domestic Subsidiary that is a wholly-owned
Subsidiary of the Company (or, with the prior written consent of each Lender
(which consent shall not be unreasonably withheld), that is a Subsidiary of
which the Company owns, directly or indirectly, more than 80% of the voting
Equity Interests) as a Subsidiary Borrower by delivery to the Administrative
Agent of a Borrower Joinder Agreement executed by such Subsidiary and the
Company; provided, that no Subsidiary may borrow hereunder until and unless such
Borrower Joinder Agreement shall have become effective as set forth below. As
soon as practicable upon receipt thereof, the Administrative Agent will post a
copy of such Borrower Joinder Agreement to the Lenders. Each Borrower Joinder
Agreement shall become effective on the date 10 Business Days after it has been
posted by the Administrative Agent to the Lenders (subject to the receipt by any
Lender of any information reasonably requested by it not later than the third
Business Day after the posting date of such Borrower Joinder Agreement under the
Patriot Act or other “know-your-customer” laws), unless prior


55

--------------------------------------------------------------------------------





thereto the Administrative Agent shall have received written notice (a “Notice
of Objection”) from any Lender (a) that it is unlawful under Federal or
applicable state or foreign law for such Lender to make Loans or otherwise
extend credit to or do business with such Subsidiary as provided herein or (b)
that extending credit under this Agreement to such Subsidiary, or to Persons in
the jurisdiction in which such Subsidiary is located generally, would be likely
to expose such Lender to materially adverse tax, regulatory or legal
consequences, taking into account the provisions of Sections 2.15 and 2.17, in
which case such Borrower Joinder Agreement shall not become effective until such
time as such Lender withdraws such Notice of Objection or ceases to be a Lender
hereunder pursuant to Section 2.19(b). Upon the effectiveness of a Borrower
Joinder Agreement as provided in the preceding sentence, the applicable
Subsidiary shall for all purposes of this Agreement be a Subsidiary Borrower and
a party to this Agreement until the Company shall have executed and delivered to
the Administrative Agent a Borrower Termination Agreement with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement. Notwithstanding the preceding sentence, no
Borrower Termination Agreement will become effective as to any Subsidiary
Borrower until all Loans made to and all amounts payable by such Subsidiary
Borrower in respect of LC Disbursements, interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under any Loan Document by such Subsidiary Borrower) shall have been
paid in full; provided, that such Borrower Termination Agreement shall be
effective to terminate the right of such Subsidiary Borrower to obtain further
Loans or Letters of Credit under this Agreement.

SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (with each express reference to the term “Applicable Percentage” meaning,
with respect to any Lender for purposes of this Section 2.21, the percentage of
the Total Commitment disregarding any Defaulting Lender’s Commitment represented
by such Lender’s Commitment):
(a)    the facility fees set forth in Section 2.12(a) shall cease to accrue on
the portion of the Commitment of such Defaulting Lender that is in excess of its
Credit Exposure;
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02); provided, that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders, or which
is referred to in clause (i), (ii) or (iii) of Section 9.02(b), shall require
the consent of such Defaulting Lender;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    the Swingline Exposure of such Defaulting Lender (other than any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.04(c) and, in the case of any
Defaulting Lender that is a Swingline Lender, other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) and
the LC Exposure of such Defaulting Lender (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.06(e) and 2.06(f)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (A) the sum of all Non-Defaulting Lenders’ Credit Exposures plus
such Defaulting Lender’s Swingline Exposure


56

--------------------------------------------------------------------------------





and LC Exposure (in each case, excluding the portion thereof referred to above)
does not exceed the total of all Non-Defaulting Lenders’ Commitments, (B) such
reallocation does not result in the Credit Exposure of any Non-Defaulting Lender
exceeding such Non-Defaulting Lender’s Commitment and (C) the conditions set
forth in Section 4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the parenthetical in such clause (i)) that has not been reallocated and
(y) second, cash collateralize the portion of such Defaulting Lender’s LC
Exposure (other than any portion thereof referred to in the parenthetical in
such clause (i)) that has not been reallocated in accordance with the procedures
set forth in Section 2.06(k) for so long as such LC Exposure is outstanding;
(iii)    if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this clause (c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such portion of such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of the Swingline Exposure or the LC Exposure of such
Defaulting Lender is reallocated pursuant to this clause (c), then the facility
fees and letter of credit fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted to give effect to such reallocation; and
(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this clause (c), then, without prejudice to any rights
or remedies of the Issuing Lenders or any Lender hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Lenders (and allocated among them ratably based on the amount
of such Defaulting Lender’s LC Exposure attributable to Letters of Credit issued
by each Issuing Lender) until such LC Exposure is cash collateralized and/or
reallocated; and
(d)    so long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Lender shall be required
to issue, amend or increase any Letter of Credit, unless the related exposure
will be 100% covered by the Commitments of the Non-Defaulting Lenders and/or
cash collateral will be provided by the applicable Borrower in accordance with
clause (c) of this Section 2.21, and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among Non-Defaulting Lenders in a manner consistent with clause (c)(i)
of this Section (and Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Company, each Issuing Lender and
each Swingline Lender agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposures and LC Exposures of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par


57

--------------------------------------------------------------------------------





such of the Revolving Loans of the other Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold the Revolving
Loans in accordance with its Applicable Percentage.

SECTION 2.22.    Illegality. Notwithstanding any other provision herein, if the
adoption of any law or any Change in Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall forthwith be suspended to the
extent necessary for such Lender to avoid any such unlawful action until such
Lender notifies the Administrative Agent that it is lawful for such Lender to
make or maintain Eurocurrency Loans as contemplated by this Agreement; provided,
that notwithstanding the suspension contemplated by this clause (a), the
commitment of such Lender hereunder to make ABR Loans shall continue to be in
effect, and (b) such Lender’s Loans then outstanding as Eurocurrency Loans, if
any, shall be converted to available and lawful Interest Periods, if any, or to
ABR Loans, at the option of the applicable Borrower, on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion of a Eurocurrency Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the applicable Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.16.

SECTION 2.23.    Extension of Commitment Termination Date.
(a)    The Company may, by notice to the Administrative Agent not earlier than
12 months after the Effective Date and not later than 30 days prior to the
Commitment Termination Date then in effect (the “Existing Commitment Termination
Date”), request (an “Extension Request”) that the Lenders extend the Commitment
Termination Date for an additional period of one year from the Existing
Commitment Termination Date; provided that the Company may not make (i) more
than two Extensions Requests and (ii) more than one Extension Request in any
period of 12 consecutive months. The Administrative Agent shall promptly notify
each Lender of each Extension Request, and each Lender shall, in turn, not later
than 20 days after delivery of such notice by the Administrative Agent to the
Lenders, notify the Administrative Agent in writing as to whether such Lender
consents to such extension (which consent may be given or withheld in such
Lender’s sole discretion) (each Lender agreeing to such requested extension
being called an “Extending Lender” and each Lender declining to agree to such
requested extension being called a “Non-Extending Lender”). Any Lender with a
then effective Commitment may consent to an Extension Request irrespective of
whether such Lender previously had been a Non-Extending Lender with respect to a
previous Extension Request. If any Lender shall fail to notify the
Administrative Agent in writing of its consent to any Extension Request not
later than 20 days after the delivery of such notice by the Administrative Agent
to the Lenders, such Lender shall be deemed to have not consented to such
extension (and shall be deemed, with respect to such Extension Request, to be a
Non-Extending Lender). The Administrative Agent shall promptly notify the
Company of the consents received with respect to each Extension Request.
(b)    If Lenders constituting the Required Lenders (calculated excluding any
Defaulting Lender and prior to giving effect to any replacement of Non-Extending
Lenders pursuant to Section 2.19(b)) consent in writing to any Extension
Request, the Commitment Termination Date shall be extended, on the Extension
Closing Date, to the date that is one year after the Existing Commitment
Termination Date solely as to the Extending Lenders (and shall not be extended
as to any Non-Extending Lender); provided that no extension of the Commitment
Termination Date pursuant to this Section shall become effective unless (the
first date on which such consent of the Required Lenders is obtained and the
conditions specified in this proviso are satisfied being referred to as the
“Extension Closing Date”) (i) on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect thereto, no Default
shall have occurred and be continuing, (ii) on the date of effectiveness
thereof, the representations and warranties of each Loan Party


58

--------------------------------------------------------------------------------





set forth in the Loan Documents that are qualified by materiality shall be true
and correct and the representations and warranties that are not so qualified
shall be true and correct in all material respects on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties that are
qualified by materiality shall be true and correct and such representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case, as of such earlier date), (iii) the Company shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection with such
extension and (v) each Subsidiary Guarantor (if any) shall have reaffirmed its
Guarantee of the Obligations. Promptly following the occurrence of any Extension
Closing Date, the Administrative Agent shall notify the Lenders thereof. To the
extent that the Commitment of such Non-Extending Lender is not assigned and
delegated in accordance with Section 2.19(b) on or prior to the applicable
Existing Commitment Termination Date, (A) the Commitment of each Non-Extending
Lender shall automatically terminate in whole on such Existing Commitment
Termination Date without any further notice or other action by any Borrower,
such Lender or any other Person and (B) the principal amount of any outstanding
Loans made by such Non-Extending Lender, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Non-Extending Lender hereunder, shall be due and payable on such Existing
Commitment Termination Date, and on such Existing Commitment Termination Date
the Borrowers shall also make such other prepayments of the Loans pursuant to
Section 2.10 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Non-Extending Lenders
pursuant to this sentence, (x) the total Credit Exposures shall not exceed the
Total Commitment and (y) the Credit Exposure of any Lender shall not exceed its
Commitment.
(c)    Notwithstanding anything to the contrary in this Section 2.23, the
Commitment Termination Date and the Availability Period, as such terms are used
in reference to any Issuing Lender or any Letter of Credit issued by such
Issuing Lender or in reference to any Swingline Lender or any Swingline Loans
made by such Swingline Lender, may not be extended with respect to any Issuing
Lender or any Swingline Lender without the prior written consent of such Issuing
Lender or such Swingline Lender, as applicable (it being understood and agreed
that, in the event any Issuing Lender or any Swingline Lender, as applicable,
shall not have consented to any such extension, (i) such Issuing Lender shall
continue to have all the rights and obligations of an Issuing Lender hereunder,
and such Swingline Lender shall continue to have all the rights and obligations
of a Swingline Lender hereunder, in each case through the applicable Existing
Commitment Termination Date (or the Availability Period determined on the basis
thereof), and thereafter shall have no obligation to issue, amend, extend or
renew any Letter of Credit or to make any Swingline Loan, as applicable (but
shall continue to be entitled to the benefits of Sections 2.04, 2.06, 2.15,
2.16, 2.17 and 9.03 as to Letters of Credit issued or Swingline Loans made prior
to such time), and (ii) the Company shall cause the LC Exposure attributable to
Letters of Credit issued by such Issuing Lender to be zero or shall provide cash
collateral equal to 105% thereof in accordance with Section 2.06(k) no later
than the day on which such LC Exposure would have been required to have been
reduced to zero or such cash collateral provided in accordance with the terms
hereof without giving effect to the effectiveness of the extension of the
applicable Existing Commitment Termination Date pursuant to this Section 2.23
and shall repay the principal amount of all outstanding Swingline Loans,
together with any accrued interest thereon, on the Existing Commitment
Termination Date).
(d)    In connection with any extension of the Commitment Termination Date under
this Section 2.23, the Administrative Agent may, without the consent of any
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
give effect to the provisions of this Section 2.23.


59

--------------------------------------------------------------------------------






ARTICLE III    

Representations and Warranties
Each Borrower represents and warrants to the Lenders, as of the Effective Date
and the date any Loan is made or any Letter of Credit is issued, amended,
renewed or extended, that:

SECTION 3.01.    Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority (i) to carry on its
business as now conducted and as proposed to be conducted, (ii) to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and (iii) to effect the Transactions, and (c) is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to so qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party and the execution, delivery and performance by each Loan
Party of the Loan Documents have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Loan Party’s
Equity Interests. This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any material
Requirement of Law applicable to any Borrower or any Subsidiary to the extent
failure to comply therewith could reasonably be expected to have a Material
Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of any Borrower or any Subsidiary, (d) will not violate
or result in a material default under any material indenture, agreement or other
instrument binding upon any Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any material payment to be
made by any Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any material obligation thereunder
and (e) will not result in the creation or imposition of any Lien (other than a
Lien permitted under Section 6.02) on any asset of the Company or any
Subsidiary.

SECTION 3.04.    Financial Condition; No Material Adverse Change.
(a)    The Company has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of income, stockholders’ equity and
cash flows (i) as of and for the fiscal year ended September 30, 2017, reported
on by PricewaterhouseCoopers LLP, independent registered public accounting firm,
and (ii) as of and for the fiscal quarter and the portion of the fiscal year
ended December 30, 2017 (and comparable period for the prior fiscal year). Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
Subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes and consolidated statements of stockholders’ equity in the case of the
statements referred to in clause (ii) above.


60

--------------------------------------------------------------------------------





(b)    Since September 30, 2017, there has not occurred any event, change or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
(c)    The fair value of the assets of the Company and its Subsidiaries (both at
fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Company and its Subsidiaries, and the Company and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

SECTION 3.05.    Properties.
(a)    Each Borrower and each of its Subsidiaries has good title to, or valid
leasehold interests in, all the real and personal property that is material to
its business, free of all Liens other than Liens permitted by Section 6.02.
(b)    Each Borrower and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by any Borrower and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.

SECTION 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower or
any Subsidiary, threatened against or affecting any Borrower or any Subsidiary
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither any of the Borrowers nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, registration or license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any pending or threatened
claim with respect to any Environmental Liability or (iv) knows of any
conditions or circumstances that could reasonably be expected to form the basis
for any Environmental Liability.

SECTION 3.07.    Compliance with Laws and Agreements. Each Borrower and each of
its Subsidiaries is in compliance with (a) all Requirements of Law applicable to
it or its property, except any noncompliance therewith which could not
reasonably be expected to result in a Material Adverse Effect, and (b) in all
material respects, all indentures and material agreements and other instruments
binding upon it or its property.

SECTION 3.08.    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.

SECTION 3.09.    Taxes. The Company and each of its Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent


61

--------------------------------------------------------------------------------





that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings; provided, that the Company or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Accounting Standards Codification 740,
Income Taxes. No material Tax liens have been filed and no material claims are
being asserted with respect to any Taxes.

SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each Plan and Foreign Pension Plan has been
maintained, operated, and funded in compliance with its own terms and in
compliance with the provisions of ERISA, the Code, and any other applicable
federal, state laws or foreign laws, and the minimum funding standards of ERISA,
the Code or any similar foreign law with respect to each Plan or Foreign Pension
Plan have been satisfied, except in each case where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. None of the
Borrower or any of its Subsidiaries is an entity deemed to hold “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA).

SECTION 3.11.    Disclosure. None of (a) the Company’s Quarterly Report on Form
10-Q for the fiscal quarter ended December 30, 2017 or its Annual Report on Form
10-K for the fiscal year ended September 30, 2017 (collectively, the “SEC
Filings”) or (b) any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender pursuant to any Loan Document or delivered
thereunder (as modified or supplemented by other information then or theretofore
furnished by or on behalf of the Borrowers to the Administrative Agent in
connection herewith), as of the date of such SEC Filings or the date such
disclosures are delivered, as applicable, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time delivered (unless
otherwise updated subsequent thereto, in which case such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time updated).

SECTION 3.12.    Insurance. The properties of the Company and its Subsidiaries
are insured with financially sound and reputable insurance companies or through
self-insurance and the Company believes that such insurance maintained by or on
behalf of the Loan Parties and their subsidiaries is adequate. As of the
Effective Date, all premiums due in respect of such insurance have been paid.

SECTION 3.13.    Use of Proceeds; Margin Regulations. Neither the Company nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock. Following
the application of the proceeds of each Loan or each drawing under any Letter of
Credit, not more than 25% of the value of the assets (either of the applicable
Borrower only or of the Company and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 6.02, Section 6.03 or any other provision
hereof restricting the disposition or pledge of Margin Stock, or subject to any
restriction on the disposition or pledge of Margin Stock contained in any other
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of clause (f) or (g) of
Article VII, will be Margin Stock.

SECTION 3.14.    Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns or any other labor disputes against any Borrower or any
Subsidiary pending or, to the knowledge


62

--------------------------------------------------------------------------------





of any Borrower or any Subsidiary, threatened that could reasonably be expected
to have a Material Adverse Effect (other than the Disclosed Matters). The hours
worked by and payments made to employees of the Company or any Subsidiary have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters except as could
not reasonably be expected to have a Material Adverse Effect (other than the
Disclosed Matters). All payments due from the Company or any Subsidiary, or for
which any claim may be made against the Company or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Company or such Subsidiary,
to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.

SECTION 3.15.    Subsidiaries. Schedule 3.15 sets forth, as of the Effective
Date, a correct and complete list of the name and type of organization of each
of the Company’s Subsidiaries, indicating whether any Subsidiary is, as of the
Effective Date, required to become a Subsidiary Guarantor pursuant to the
Guarantee Requirement.

SECTION 3.16.    Event of Default. No Default or Event of Default has occurred
and is continuing.

SECTION 3.17.    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective directors and officers and, to
the knowledge of the Company and its Subsidiaries, their employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Company, any Subsidiary or, to the knowledge
of the Company or any Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Company or any Subsidiary, any agent
of the Company or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. The Transactions will not violate any Anti-Corruption Law or applicable
Sanctions.

ARTICLE IV    

Conditions

SECTION 4.01.    Effective Date. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement, and the obligations of the
Lenders to make Loans and of the Issuing Lenders to issue Letters of Credit
hereunder, shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with Section
9.02):
(a)    Credit Agreement. The Administrative Agent shall have received from each
party hereto a counterpart of this Agreement, signed on behalf of each party
hereto (or written evidence reasonably satisfactory to the Administrative Agent
(which may include a facsimile or other electronic transmission of a signed
signature page) that such party has signed a counterpart of this Agreement).
(b)    Organizational Documents. The Administrative Agent shall have received
(i) a certificate of each applicable Loan Party, dated the Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or


63

--------------------------------------------------------------------------------





other body authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and approving the Transactions, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its bylaws or operating, management or partnership agreement, and (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization
(to the extent applicable in the jurisdiction of organization of such Loan
Party).
(c)    Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Sidley Austin LLP, counsel for the Borrowers and the Loan
Parties, covering customary matters relating to the Loan Parties, the Loan
Documents and the Transactions. The Company hereby requests such counsel to
deliver such opinions.
(d)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, signed by a Responsible Officer of the Company and dated the
Effective Date, stating that (i) no Default or Event of Default has occurred and
is continuing and (ii) the representations and warranties of each Loan Party set
forth in the Loan Documents that are qualified by materiality are true and
correct and such representations and warranties that are not so qualified are
true and correct in all material respects, in each case, on and as of the
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case, stating that such
representations and warranties that are qualified by materiality are true and
correct and such representations and warranties that are not so qualified are
true and correct in all material respects, in each case, as of such earlier
date).
(e)    Guarantee Requirement. The Administrative Agent shall have received from
each Subsidiary (if any) that, pursuant to the Guarantee Requirement, is
required to execute and deliver a Guarantee Agreement as of the Effective Date,
a counterpart of a Guarantee Agreement, signed on behalf of such Subsidiary (or
written evidence reasonably satisfactory to the Administrative Agent (which may
include a facsimile or other electronic transmission of a signed signature page)
that such Subsidiary has signed a counterpart of a Guarantee Agreement).
(f)    Fees and Expenses. The Lenders, the Administrative Agent and the
Arrangers shall have received all fees required to be paid and due on or prior
to the Effective Date, and all expenses for which invoices have been presented
at least two Business Days prior to the Effective Date, on or prior to the
Effective Date.
(g)    “Know Your Customer” Requirements. The Lenders shall have received, at
least three Business Days prior to the Effective Date, all documentation
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, to the extent reasonably requested
by any Lender at least 10 Business Days prior to the Effective Date.
(h)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate, signed by the Chief Financial Officer or other officer of
equivalent duties of the Company and dated the Effective Date.
(i)    Payment of Amounts under Existing Credit Agreement. All principal,
interest, fees and other amounts due or outstanding under the Existing Credit
Agreement shall have been paid in full.


64

--------------------------------------------------------------------------------





The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of any Issuing Lender to issue, amend,
renew or extend any Letter of Credit is subject to the receipt by the
Administrative Agent of the request therefor in accordance herewith and to the
satisfaction of the following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Loan Parties set forth in the Loan Documents that are qualified by materiality
shall be true and correct and such representations and warranties that are not
so qualified shall be true and correct in all material respects on and as of the
date of the making of such Loan or the date of such issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties that are qualified by materiality shall
be true and correct and such representations and warranties that are not so
qualified shall be true and correct in all material respects, in each case, as
of such earlier date).
(b)    No Default. At the time of and immediately after giving effect to the
making of such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default shall have occurred and be
continuing.
Each making of a Loan and each issuance, amendment, renewal or extension of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in clauses (a) and
(b) of this Section.

SECTION 4.03.    Initial Credit Event for Each Additional Subsidiary Borrower.
The obligations of the Lenders to make Loans to any Subsidiary Borrower that
becomes a Subsidiary Borrower after the Effective Date in accordance with
Section 2.20 are subject to the satisfaction of the following conditions:
(a)    Borrower Joinder Agreement and Loan Documents. The Administrative Agent
(or its counsel) shall have received from such Subsidiary Borrower (i) a
counterpart of such Subsidiary Borrower’s Borrower Joinder Agreement signed on
behalf of such Subsidiary Borrower (or written evidence reasonably satisfactory
to the Administrative Agent (which may include a facsimile or other electronic
transmission of a signed signature page) that such Subsidiary Borrower has
signed a counterpart thereof), (ii) such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by Lenders pursuant to
Section 2.10(e) payable to each such requesting Lender, and (iii) a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
as of the date of the applicable Borrower Joinder Agreement) of counsel for such
Subsidiary Borrower covering such matters relating to such Subsidiary Borrower,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request (which opinions shall be consistent with those opinions
delivered to the Administrative Agent pursuant to Section 4.01(c)).
(b)    Organizational Documents. The Administrative Agent shall have received
(i) a certificate of such Subsidiary Borrower, dated as of the date of the
applicable Borrower Joinder Agreement and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and


65

--------------------------------------------------------------------------------





performance of the Loan Documents to which it is to become a party in accordance
with the terms of this Agreement, (B) identify by name and title and bear the
signatures of the officers of such Subsidiary Borrower authorized to sign the
Loan Documents to which it is to become a party and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of such Subsidiary Borrower certified by the relevant authority of
the jurisdiction of organization of such Subsidiary Borrower and a true and
correct copy of its by-laws or operating, management or partnership agreement,
and (ii) a good standing certificate for such Subsidiary Borrower from its
jurisdiction of organization (to the extent applicable in the jurisdiction of
organization of such Subsidiary Borrower).
(c)    “Know Your Customer” Requirements. The Lenders shall have received, no
later than three Business Days after posting of the applicable Borrower Joinder
Agreement, all documentation and other information with respect to such
Subsidiary Borrower requested by the Administrative Agent and required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

ARTICLE V    

Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent amounts not yet due) shall have been
paid in full, all Letters of Credit shall have expired or been terminated or
cash collateralized as provided in Section 2.06(d) and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

SECTION 5.01.    Financial Statements and Other Information. The Borrowers, or
the Company on behalf of the Borrowers, will furnish to the Administrative Agent
for prompt delivery to each Lender:
(a)    as soon as possible, but in any event within 75 days after the end of
each fiscal year of the Company, the Company’s audited consolidated balance
sheet and audited consolidated statements of operations, stockholders’ equity
and cash flows as of the end of and for such year, and related notes thereto,
setting forth, in each case, in comparative form the figures for (or, in the
case of the balance sheet, as of the end of) the previous fiscal year, all
reported on by PricewaterhouseCoopers LLP or other independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of the end of and for such fiscal year on a consolidated basis
in accordance with GAAP consistently applied;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, the
Company’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth, in each
case, in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by the Chief Financial Officer of the Company as presenting
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
the end of and for


66

--------------------------------------------------------------------------------





such fiscal quarter or such portion of the fiscal year on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)    concurrently with any delivery or deemed delivery of financial statements
under clauses (a) or (b) above (or, in the case of any such delivery under
clause (a) above, within 75 days after the end of the applicable fiscal year of
the Company) a certificate of the Chief Financial Officer of the Company
substantially in the form of Exhibit E certifying (i) (solely in the case of
financial statements delivered pursuant to clause (b) above) such financial
statements as presenting fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the end of and for the applicable fiscal quarter
or the then elapsed portion of the fiscal year on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with the covenants
contained in Sections 6.06 and 6.07 and, if as of the date of such financial
statements the Company’s consolidated financial statements include the results
of any Variable Interest Entity that is not a “Subsidiary” for purposes hereof,
including a statement in sufficient detail of amounts in respect of Variable
Interest Entities excluded in calculating such covenants, and (iv) stating
whether any change in GAAP or in the application thereof that applies to the
Company or any of its consolidated Subsidiaries has occurred since the later of
the date of the Company’s most recent audited financial statements referred to
in Section 3.04 and the date of the most recent prior certificate delivered
pursuant to this clause (c), indicating such a change and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their audit of such financial statements of any failure of the Company to
comply with the terms, covenants, provisions or conditions of Section 6.06 or
Section 6.07 insofar as they relate to accounting matters and, if such
accounting firm has obtained such knowledge of any failure to comply, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than registration
statements on Form S‑8 or any similar or successor form) filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to the holders of its Equity Interests generally, as
the case may be;
(f)    promptly after Moody’s, S&P or Fitch shall have announced (i) a change in
its Facility Rating, Corporate Rating or Index Rating (or the establishment of
any such rating), (ii) that it shall no longer maintain a Facility Rating, a
Corporate Rating or an Index Rating, (iii) a change of its rating system or (iv)
that it shall cease to be in the business of issuing corporate debt ratings,
written notice of such development or rating change;
(g)    promptly following any reasonable request therefor from the
Administrative Agent, copies of any documents described in Sections 101(k) or
101(l) of ERISA that any Loan Party or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided, that if the Loan


67

--------------------------------------------------------------------------------





Parties or any of the ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or the ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and the Borrowers shall provide
copies of such documents and notices promptly after receipt thereof; and
(h)    promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of any Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent (on behalf of any Lender) may reasonably
request.
Information required to be delivered pursuant to Sections 5.01(a), (b), (e) and
(f) shall be deemed to have been delivered on the date on which the Company
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or at another website
identified in such notice and accessible by the Lenders without charge;
provided, that such notice may be included in a certificate delivered pursuant
to Section 5.01(c).

SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, any of the Chief Executive Officer, the President, the General
Counsel or the Chief Financial Officer of any Borrower obtaining actual
knowledge of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of any
Responsible Officer of the Company or any Subsidiary, affecting the Company or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $150,000,000; and
(d)    any event, notice, circumstance or other development (including notice of
any Environmental Liability) that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Company setting forth the details of
the event, notice, circumstance or other development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided, that the foregoing shall not prohibit (a) any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or (b) any disposition of assets permitted under Section 6.03.


68

--------------------------------------------------------------------------------






SECTION 5.04.    Payment of Obligations. Each Loan Party will, and will cause
its Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05.    Maintenance of Properties. Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06.    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) in the case of each Loan
Party, permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent or any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (but no more frequently than annually unless an
Event of Default exists) and all with a representative of the Company present.

SECTION 5.07.    Compliance with Laws. Each Loan Party will, and will cause each
of its Subsidiaries to, comply with all Requirements of Law with respect to it
or its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

SECTION 5.08.    Use of Proceeds.
(a)    The proceeds of the Loans will be used, and Letters of Credit will be
issued, to finance general working capital needs and for other general corporate
purposes, in each case, of the Company and its Subsidiaries, including in
connection with any acquisition. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X or for
the purpose of financing any hostile acquisition.
(b)    The Borrowers will not request any Loan or Letter of Credit, and the
Borrowers will not use, and will procure that their Subsidiaries and their and
their Subsidiaries’ respective directors, officers, employees and agents will
not use, the proceeds of any Loan or any Letter of Credit (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country to the extent such activities, businesses or transaction
are permissible for a Person required to comply with Sanctions or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 5.09.    Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies or through
self-insurance, (a) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered


69

--------------------------------------------------------------------------------





adequate by the Company, in its good faith judgment, and (b) all other insurance
as may be required by law. The Company will furnish to the Administrative Agent,
upon the reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

SECTION 5.10.    Guarantee Requirement; Further Assurances. The Company will,
and will cause each Subsidiary to, execute any and all further documents,
agreements and instruments, and take all such further actions that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Guarantee Requirement to
be and remain satisfied at all times or otherwise to give effect to the
provisions of the Loan Documents, all at the expense of the Loan Parties.

ARTICLE VI    

Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent amounts not yet due) shall have been
paid in full, all Letters of Credit shall have expired or been terminated or
cash collateralized as provided in Section 2.06(d) and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

SECTION 6.01.    Indebtedness.
(a)    The Company will not permit any Subsidiary which is not a Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or permit to exist
any Indebtedness, except:
(i)    Indebtedness created under the Loan Documents;
(ii)    Indebtedness existing on the Effective Date and set forth on Schedule
6.01 and Refinancing Indebtedness in respect thereof;
(iii)    Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided that such Indebtedness shall not have been transferred or pledged to
any other Person (other than the Company or any Subsidiary);
(iv)    Guarantees by any Subsidiary of Indebtedness of the Company or any other
Subsidiary; provided, that a Subsidiary shall not Guarantee Indebtedness of any
other Subsidiary that it would not have been permitted to incur under this
Section 6.01(a) if it were a primary obligor thereon;
(v)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
Synthetic Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and Refinancing Indebtedness in respect thereof;
provided, that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;
(vi)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, and Refinancing Indebtedness in
respect thereof; provided, that (A) such original Indebtedness exists at the
time such


70

--------------------------------------------------------------------------------





Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired and (B) except as set forth in Section 6.01(b)(ii), neither the
Company nor any Subsidiary (other than such Person or the Subsidiary with which
such Person is merged or consolidated or that so assumes such Person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness;
(vii)    performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case, provided in the ordinary
course of business or in connection with the enforcement of rights or claims of
the Company or its Subsidiaries or in connection with judgments that do not
result in a Default or an Event of Default;
(viii)    Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;
(ix)    Indebtedness under Swap Agreements permitted under Section 6.04;
(x)    Capital Lease Obligations in connection with any Sale/Leaseback
Transactions; provided, that the aggregate amount of Capital Lease Obligations
outstanding under this clause (x) at any time, together with (A) the aggregate
principal amount of unsecured Indebtedness of Subsidiaries outstanding under
clause (xviii) below at such time and (B) the aggregate principal amount of
Indebtedness or other obligations secured by Liens under Section 6.02(xiv) at
such time, shall not exceed 15% of Consolidated Net Tangible Assets;
(xi)    Indebtedness owed in respect of overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;
(xii)    Indebtedness consisting of indemnification, adjustment of purchase
price, earnout or similar obligations (and Guarantees of such Indebtedness), in
each case, incurred in connection with the acquisition or disposition of any
business, assets or a Subsidiary of the Company, other than Guarantees of
Indebtedness incurred or assumed by any Person acquiring all or any portion of
such business, assets or Subsidiary for the purpose of financing or otherwise in
connection with any such acquisition; provided, however, that, in the case of
any such disposition, the maximum aggregate liability in respect of all such
Indebtedness shall not exceed the gross proceeds, including the fair market
value of non-cash proceeds (the fair market value of such non-cash proceeds
being measured at the time such proceeds are received and without giving effect
to any subsequent changes in value), actually received by the Company and its
Subsidiaries in connection with such disposition;
(xiii)    Guarantees by Foreign Subsidiaries of foreign third party grower
obligations incurred in the ordinary course of business in an aggregate amount
outstanding at any time not to exceed $500,000,000; provided, that each such
Guarantee incurred by a Foreign Subsidiary shall be solely in respect of
obligations of its own growers or the growers of a Subsidiary that is organized
under the laws of the same nation as such Foreign Subsidiary;
(xiv)    customer deposits and advance payments received in the ordinary course
of business and consistent with past practices from customers for goods
purchased in the ordinary course of business;


71

--------------------------------------------------------------------------------





(xv)    Securitization Transactions the aggregate amount of which (as

determined in accordance with the second sentence of the definition of
Securitization Transaction) shall not exceed $500,000,000 at any time
outstanding; provided, that as of the date of the establishment of any
Securitization Transaction no Default or Event of Default shall have occurred
and be continuing or would result therefrom;
(xvi)    Indebtedness owing by any SPE Subsidiary to the Company or any other
Subsidiary to the extent that such intercompany Indebtedness has been incurred
to finance, in part, the transfers of accounts receivable and/or payment
intangibles, interests therein and/or related assets and rights to such SPE
Subsidiary in connection with a Securitization Transaction permitted pursuant to
clause (xv) above;
(xvii)    Indebtedness of Foreign Subsidiaries not to exceed $500,000,000 at any
time outstanding;
(xviii)    other unsecured Indebtedness; provided, that the aggregate principal
amount of unsecured Indebtedness of Subsidiaries outstanding under this clause
(xviii) at any time, together with (A) the aggregate amount of Capital Lease
Obligations outstanding under clause (x) above at such time and (B) the
aggregate principal amount of Indebtedness or other obligations secured by Liens
under Section 6.02(xiv) at such time, shall not exceed 15% of Consolidated Net
Tangible Assets; and
(xix)    Indebtedness of Subsidiaries secured by Liens permitted under Section
6.02(xiv).
(b)    Notwithstanding any provision of clause (a) of this Section, (i) no
Subsidiary shall be liable for any Material Indebtedness of the Company, under
any Guarantee or otherwise, unless it shall also Guarantee the Obligations
pursuant to a Guarantee Agreement and (ii) the Company shall not be liable for
any Material Indebtedness of AdvancePierre or any of its Subsidiaries, under any
Guarantee or otherwise, unless AdvancePierre and such Subsidiary, as applicable,
shall also Guarantee the Obligations pursuant to a Guarantee Agreement.

SECTION 6.02.    Liens. The Company will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Company or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02 (including any Lien that attaches
by law to the proceeds thereof); provided, that (A) such Lien shall not apply to
any other property or asset of the Company or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Effective Date or,
with respect to any such obligations that shall have been extended, renewed or
refinanced in accordance with Section 6.01, Refinancing Indebtedness in respect
thereof;
(iv)    (A) any Lien existing on any asset, including any Lien that attaches by
law to the proceeds thereof, prior to the acquisition thereof by the Company or
any Subsidiary or (B) any Lien existing on any asset, including any Lien that
attaches by law to the proceeds thereof, of


72

--------------------------------------------------------------------------------





any Person that becomes a Subsidiary (or is merged or consolidated with the
Company or any Subsidiary) after the date hereof prior to the time such Person
becomes a Subsidiary (or is so merged or consolidated) securing Indebtedness
permitted under Section 6.01(a)(vi); provided, in each case, that (x) such Lien
is not created in contemplation of or in connection with such acquisition,
merger or consolidation or such Person becoming a Subsidiary, as the case may
be, (y) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (z) such Lien shall secure only those obligations that it secures
on the date of such acquisition, merger or consolidation or the date such Person
becomes a Subsidiary, as the case may be, or, with respect to any such
obligations that shall have been extended, renewed or refinanced in accordance
with Section 6.01, Refinancing Indebtedness in respect thereof;
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary, including any Lien that attaches by law to the
proceeds thereof; provided, that (A) such Liens secure only Indebtedness
incurred to finance the acquisition, construction or improvement of such assets,
and Refinancing Indebtedness in respect thereof, (B) such Liens and the original
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and any financing costs associated
therewith and (D) such Liens shall not apply to any other property or asset of
the Company or any Subsidiary;
(vi)    in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.03, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of any Subsidiary that is not a wholly-owned Subsidiary,
any put and call arrangements, drag-along and tag-along rights and obligations,
and transfer restrictions related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;
(viii)    any Lien on assets of any Foreign Subsidiary; provided, that such Lien
shall secure only Indebtedness or other obligations of such Foreign Subsidiary,
or any other Foreign Subsidiary organized under the laws of the same nation as
such Foreign Subsidiary, permitted hereunder;
(ix)    reservations, limitations, provisos and conditions expressed in any
original grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);
(x)    Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);
(xi)    Liens arising out of any Sale/Leaseback Transactions by Subsidiaries
permitted under Section 6.01(a)(x);
(xii)    Liens on cash, cash equivalents or marketable securities of the Company
or any Subsidiary securing obligations of the Company or any Subsidiary under
Swap Agreements permitted under Section 6.04;


73

--------------------------------------------------------------------------------





(xiii)    sales or other transfers of accounts receivable, payment intangibles
and related assets pursuant to, and Liens existing or deemed to exist in
connection with, Securitization Transactions permitted under Section
6.01(a)(xv); and
(xiv)    other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount not to exceed, together with (A) the aggregate amount
of Capital Lease Obligations outstanding under Section 6.01(a)(x) at such time
and (B) the aggregate principal amount of unsecured Indebtedness of Subsidiaries
outstanding under Section 6.01(a)(xviii) at such time, 15% of Consolidated Net
Tangible Assets.

SECTION 6.03.    Fundamental Changes; Business Activities.
(a)    The Company will not, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Subsidiary may merge into or
consolidate with another Subsidiary, provided, that (A) in the case of any such
merger or consolidation involving a Borrower, such Borrower or another Borrower
shall be the surviving or continuing Person and (B) in the case of any such
merger or consolidation involving a Subsidiary Guarantor, the surviving or
continuing Person shall be a Subsidiary Guarantor or a Borrower, (ii) any Person
acquired in a transaction not otherwise prohibited by this Agreement may merge
into or consolidate with (x) any Subsidiary in a transaction in which the
surviving or continuing Person is a Subsidiary and (y) the Company in a
transaction in which the surviving or continuing Person is the Company, (iii)
any Subsidiary may merge into or consolidate with any Person in a transaction
not prohibited by Section 6.03(b) had such merger or consolidation been
structured as an asset sale in which the surviving or continuing Person is not a
Subsidiary, (iv) any Subsidiary may merge into or consolidate with the Company
in a transaction in which the surviving or continuing Person is the Company and
(v) any Subsidiary (other than a Borrower) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders.
(b)    The Company will not sell, lease, license or otherwise transfer, in one
transaction or in a series of transactions, all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole, in each case,
whether now owned or hereafter acquired (it being understood that nothing in
this clause (b) shall limit any such transfers between or among the Company and
its Subsidiaries).
(c)    The Company will not, nor will it permit any Subsidiary to, engage, to
any material extent, in any business other than (i) the production, marketing
and distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or
by-products), any other business in which the Company or any Subsidiary was
engaged on the Effective Date, and any business related, ancillary or
complementary to the foregoing, (ii) transfers to and agreements with SPE
Subsidiaries relating to Securitization Transactions and (iii) in the case of
SPE Subsidiaries, Securitization Transactions and transactions incidental or
related thereto.
(d)    The Company shall not permit any Subsidiary Borrower to cease to be a
wholly-owned Subsidiary of the Company, provided that, in the case of any
Subsidiary Borrower that, in accordance with Section 2.20 (including the
consents of the Lenders required thereunder), became a Subsidiary Borrower even
though such Subsidiary Borrower was not, at the time thereof, a wholly-owned
Subsidiary of the Company, the Company shall not permit such Subsidiary Borrower
to cease to be a Subsidiary of the Company.


74

--------------------------------------------------------------------------------






SECTION 6.04.    Swap Agreements. The Company will not, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or a Subsidiary has actual
exposure and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability, Indebtedness or investment of the Company or any
Subsidiary; provided, that the Company may enter into put and call option
agreements in order effectively to fix price ranges for the purchases of shares
of the Company’s capital stock to be made pursuant to share repurchase programs
approved by its board of directors.

SECTION 6.05.    Transactions with Affiliates. The Company will not, nor will it
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment or (d) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Company or such Subsidiary entered in the ordinary course
of business.

SECTION 6.06.    Interest Expense Coverage Ratio. The Company will not permit
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense
for any period of four consecutive fiscal quarters to be less than 3.50 to 1.00.

SECTION 6.07.    Debt to Capitalization Ratio. The Company will not permit the
Debt to Capitalization Ratio to be more than 0.60 to 1.00 as of the last day of
any fiscal quarter; provided that upon the consummation of any Material
Acquisition that involves aggregate consideration (determined as set forth in
the definition of such term) of at least $1,000,000,000 and the written election
of the Company to the Administrative Agent (which shall promptly notify the
Lenders), the maximum permitted Debt to Capitalization Ratio set forth above
shall increase to 0.65 to 1.00 with respect to the last day the fiscal quarter
during which such Material Acquisition shall have been consummated and the last
day of each of the immediately following three consecutive fiscal quarters;
provided, however, that, following the making of any election with respect to
any such Material Acquisition, the Company shall not be permitted to make
another such election until and unless, after the last day of the fiscal quarter
in which such Material Acquisition shall have been consummated, there shall have
been at least two consecutive fiscal quarters as of the last day of which the
Debt to Capitalization Ratio shall have been no more than 0.60 to 1.00.

ARTICLE VII    

Events of Default
If any of the following events (any such event, an “Event of Default”) shall
occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligations in respect of any LC Disbursement when and as the same
shall become due and payable;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days or more;


75

--------------------------------------------------------------------------------





(c)    any representation, warranty or statement made or deemed made by or on
behalf of any Loan Party in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to any Loan
Party’s existence), 5.08 or Article VI of this Agreement;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and, except as otherwise provided in
such Loan Document, such failure shall continue unremedied for a period of 30
days after notice thereof from any Lender or the Administrative Agent to the
Company;
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (or, if any grace
periods shall be applicable, after the expiration of such grace periods);
(g)    any default or other event or condition occurs (including the triggering
of any change in control or similar event with respect to the Company) that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or the effect of which default or other event or condition is to cause,
or to permit the holder or holders of any Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, such Indebtedness to become
due prior to its scheduled maturity or to require, with the giving of notice if
required, any Material Indebtedness to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), prior to its stated maturity; provided,
that this clause (g) shall not apply to (i) secured Indebtedness that becomes
due as a result of the sale, transfer or other disposition (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) or (ii) any Indebtedness that becomes due as a
result of a voluntary prepayment, repurchase, redemption or defeasance thereof,
or any refinancing thereof; or there shall occur any event that constitutes a
default, amortization event, event of termination or similar event under or in
connection with any Securitization Transaction the obligations in respect of
which constitute Material Indebtedness, or the Company or any Subsidiary shall
fail to observe or perform any term, covenant, condition or agreement contained
in or arising under any such Securitization Transaction, if, as a result of such
event or failure, the lenders or purchasers thereunder or any agent acting on
their behalf shall cause or be permitted to cause (with or without the giving of
notice, the lapse of time or both) such Securitization Transaction or the
commitments of the lenders or purchasers thereunder to terminate or cease to be
fully available;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver,


76

--------------------------------------------------------------------------------





trustee, custodian, sequestrator, conservator or similar official for a Loan
Party or any Material Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed or
unstayed for 90 days or more or an order or decree approving or ordering any of
the foregoing shall be entered;
(i)    any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation of a Subsidiary permitted under Section 6.03(a)(v)), reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    any Loan Party or any Material Subsidiary shall become unable, shall
admit in writing its inability or shall fail generally to pay its debts as they
become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed (unless, in the case of any judgment rendered by a court outside the
United States, the applicable Loan Party or Subsidiary shall have appealed such
judgment in accordance with applicable law and is prosecuting such appeal in
good faith), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Loan Party or any Subsidiary to enforce
any such judgment; provided, that this clause (k) shall not apply to the
Philippines NLRC Award to the extent that the aggregate damages or other amounts
awarded against the Company and its Subsidiaries with respect thereto do not
exceed $400,000,000 or the equivalent thereof in any other currency;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    any Guarantee Agreement shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of such Guarantee Agreement, or any Loan Party
shall deny that it has any further liability under such Guarantee Agreement to
which it is a party, or shall give notice to such effect;
then, and in every such event (other than an event with respect to any Borrower
described in clauses (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Loan Parties, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder,


77

--------------------------------------------------------------------------------





shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Loan Parties;
and in case of any event with respect to any Borrower described in clauses (h)
or (i) of this Article, the Commitments shall immediately and automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall immediately and automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Upon the occurrence and continuance of any
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII    

The Administrative Agent
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Except solely to the extent of the Company’s rights to consent to an appointment
of a successor Administrative Agent pursuant to and subject to the conditions
set forth in this Article, the provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrowers shall not
have rights as third party beneficiaries of any of such provisions.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Lender as any other
Lender or Issuing Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Loan Parties or any Subsidiary of a Loan Party or other Affiliate thereof as
if it were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any other similar
term) herein or in any other Loan Documents with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties), (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or believed by
the Administrative Agent in good faith to be necessary, under the circumstances
as provided in Section 9.02), provided that the Administrative Agent shall not
be required to take any action that, in its opinion, could expose it to
liability or be contrary to any Loan Document or applicable law, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of its Subsidiaries or other
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its


78

--------------------------------------------------------------------------------





Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or believed by the Administrative Agent to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment). The Administrative Agent shall not be deemed to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness, genuineness or accuracy of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein as being acceptable or satisfactory to the Administrative Agent.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any representation, notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also may rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof. The Administrative Agent may consult with legal
counsel (who may be counsel for the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts, other than to the extent a court of competent jurisdiction
determines by final and nonappealable judgment liability that the Administrative
Agent acted with gross negligence or willful misconduct.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
In determining compliance with any condition hereunder to the making of a Loan,
or the issuance, extension, renewal or amendment of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Lender unless the Administrative Agent shall have
received notice to


79

--------------------------------------------------------------------------------





the contrary from such Lender or Issuing Lender sufficiently in advance to the
making of such Loan or the issuance, extension, renewal or amendment of such
Letter of Credit.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company (such consent not
to be unreasonably withheld or delayed) in the absence of a continuing Event of
Default, to appoint a successor. If no successor shall have been so appointed by
the Company and the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a commercial
bank with an office in New York, New York, or an Affiliate of any such
commercial bank, in either case acceptable to the Company in the absence of a
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents. The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the
Company and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


80

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Lenders, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03).
Notwithstanding anything herein to the contrary, (i) neither the Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder, and (ii) each Loan Party and each Lender
agrees not to make, and hereby waives, any claims based on any alleged fiduciary
duty on the part of the Administrative Agent or any of the Arrangers.
Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
In addition, unless clause (i) of the immediately preceding paragraph is true
with respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in clause (iv) of the immediately preceding
paragraph, such Lender further (a) represents and warrants, as of


81

--------------------------------------------------------------------------------





the date such Person became a Lender party hereto, to and (b) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of any Borrower or any other Loan Party, that:
(i) neither the Administrative Agent nor the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
The Administrative Agent and the Arrangers hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
Transactions in that such Person or an Affiliate thereof (a) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (b) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (c) may receive fees or other payments in
connection with the Transactions, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

ARTICLE IX    

Miscellaneous


82

--------------------------------------------------------------------------------






SECTION 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to clause (b) of this Section),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or by other electronic transmission, as
follows:
(i)    if to any Loan Party, to the Company at:
2200 W. Don Tyson Parkway
Springdale, Arkansas 72762
Attention:    Shawn Munsell
Facsimile No.:    (479) 717-8617
Email:    shawn.munsell@tyson.com
with a copy to:

2200 W. Don Tyson Parkway
Springdale, Arkansas 72762
Attention:    R. Read Hudson
Facsimile No.:    (479) 757-6222
Email:    read.hudson@tyson.com
(ii)    if to the Administrative Agent, to:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 3
Newark, DE 19713
Attention: Loan and Agency Services Group
Facsimile No.: (302) 634-8459
Email: william.tanzilli@chase.com
with a copy to:

JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY 10179
Attention: Courtney Eng, Vice President
Facsimile No.: (212) 270-3279
Email: courtney.c.eng@jpmorgan.com;
(iii)    in the case of delivery of any Compliance Certificates, financial
statements, notices of default or any other information that is intended to be
made available for all Lenders, by email to covenant.compliance@jpmchase.com;
and
(iv)    if to any other Lender, Swingline Lender or Issuing Lender, to it at its
address, facsimile number or email set forth in its Administrative
Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent (or, if not given during normal business hours for the recipient,


83

--------------------------------------------------------------------------------





at the opening of business on the next business day for the recipient) and (iii)
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph. Any party
hereto may change its address, facsimile number or email for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of such change by a Lender, by notice to the Company and the Administrative
Agent).
(b)    Notices and other communications to the Lenders and Issuing Lenders
hereunder may also be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender or Issuing Lender pursuant to Article II if such
Lender or Issuing Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Company (on behalf of itself and the other Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
return email or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its email address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)    The Loan Parties agree that the Administrative Agent may, but shall not
be obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and each expressly disclaims liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any Issuing Lender or any other Person for damages of any kind, including direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through the Platform, it
being understood that nothing in this sentence shall relieve the Administrative
Agent from its agreements set forth in Section 9.12.

SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Lender or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Lenders and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the


84

--------------------------------------------------------------------------------





specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Issuing Lender or any Lender may have had notice
or knowledge of such Default at the time. No notice to or demand on the Company
or any other Loan Party in any case shall entitle the Company or any other Loan
Party to any other or further notice or demand in similar or other
circumstances.
(b)    Except as provided in Sections 2.05, 2.14(b) and 2.23 or the definition
of the term “LC Commitment”, none of this Agreement, any other Loan Document or
any provision hereof or thereof may be waived, amended or modified, except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case, with the consent of the Required Lenders;
provided, that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of each Lender affected thereby, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon (other than the default rate of interest set forth in Section 2.13(c)
and except as provided in the final sentence of the definition of Applicable
Rate), or reduce or forgive any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled maturity
date of any Loan, or the required date of reimbursement of any LC Disbursement,
or any date for the payment of any interest or fees payable hereunder, or reduce
or forgive the amount of, waive or excuse any such payment (other than the
default rate of interest set forth in Section 2.13(c) and except as provided in
the final sentence of the definition of Applicable Rate), or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change the order of payments specified in
Section 2.18(d) or change Section 2.18(c) or (e) in a manner that would alter
the pro rata allocation or sharing of payments required thereby, without the
written consent of each Lender affected thereby, (v) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (it being understood that, with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments) or (vi) except as otherwise
expressly permitted hereunder, permit any Loan Party to assign its rights
hereunder, release any Loan Party from its Guarantee under any Guarantee
Agreement (except as expressly provided in such Guarantee Agreement or this
Agreement) or limit its liability in respect of such Guarantee without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Lender or any Swingline Lender without the prior written
consent of the Administrative Agent, such Issuing Lender or such Swingline
Lender, as the case may be. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Required Lenders shall be obtained, but the
consent to such Proposed Change of other Lenders whose consent is required shall
not be obtained (any such Lender whose consent is necessary but has not been
obtained being referred to as a “Non-Consenting Lender”), then, the Company may,
at its sole expense and effort, upon notice to any such Non-Consenting Lender
and the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement to an assignee acceptable to the Company that shall assume


85

--------------------------------------------------------------------------------





such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Company shall have received the prior
written consent to such assignment of the Administrative Agent, each Issuing
Lender and each Swingline Lender, which consent shall not unreasonably be
withheld or delayed, (ii) after giving effect to such assignment (and any
simultaneous assignments by other Non-Consenting Lenders), sufficient consents
shall have been obtained to effect such Proposed Change, (iii) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Loan Parties
(in the case of all other amounts), (iv) such assignment does not conflict with
applicable law and (v) the Loan Parties or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b). A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender,
the circumstances entitling the Company to require such assignment and
delegation have ceased to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this Section 9.02(c) may be effected pursuant to
an Assignment and Assumption executed by the Company, the Administrative Agent
and the assignee (subject to the consents required as set forth above) and that
the Lender required to make such assignment and delegation need not be a party
thereto.
(d)    Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Company have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error or any error or omission of a
technical nature or any necessary or desirable technical change, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Company shall be permitted to amend such provision solely to address such matter
as reasonably determined by them acting jointly if such amendment is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following receipt of a copy thereof by the
Lenders.
(e)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrowers shall, jointly and severally, pay within 30 days after
receipt of a reasonably detailed, written invoice therefor, together with
documentation supporting such reimbursement requests, (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates (but limited, in the case of legal
fees and expenses, to the reasonable fees, disbursements and other charges of a
single counsel selected by the Administrative Agent for all such Persons, taken
as a whole (and, if reasonably necessary, one local counsel for each relevant
jurisdiction for all such Persons, taken as a whole, as the Administrative Agent
may deem appropriate in its good faith judgment)), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses (but not legal fees and
expenses) reasonably incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender
(but limited, in the case of legal fees and expenses, and without duplication of
such legal fees and expenses that are reimbursed pursuant to clause (a)(i)
above, to the reasonable fees, disbursements and other charges of (A) a single
counsel selected by the Administrative Agent (and, if


86

--------------------------------------------------------------------------------





reasonably necessary, one local counsel for each relevant jurisdiction for all
such Persons, taken as a whole, as the Administrative Agent may deem appropriate
in its good faith judgment) and (B) solely in the case of a potential or actual
conflict of interest, one additional counsel to all affected Persons, taken as a
whole (and, if reasonably necessary, one additional local counsel for each
relevant jurisdiction for all such Persons, taken as a whole, as the
Administrative Agent may deem appropriate in its good faith judgment)), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout or
restructuring (and related negotiations) in respect of such Loans or Letters of
Credit.
(b)    The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Arrangers, the Issuing Lenders, the Swingline Lenders and each Lender
and their Affiliates and the respective Related Parties of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (provided, that in the case of legal fees and expenses, the
Borrowers shall only be responsible for the reasonable and documented fees,
disbursements and other charges of (i) a single counsel selected by the
Administrative Agent for all such Indemnitees, taken as a whole (and, if
reasonably necessary, one local counsel for each relevant jurisdiction for all
such Indemnitees, taken as a whole, as the Administrative Agent may deem
appropriate in its good faith judgment), and (ii) solely in the case of a
potential or actual conflict of interest, one additional counsel to all affected
Indemnitees, taken as a whole (and, if reasonably necessary, one additional
local counsel for each relevant jurisdiction for all such Indemnitees, taken as
a whole, as the Administrative Agent may deem appropriate in its good faith
judgment)), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing (a “Proceeding”), whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that (x) such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of, or material breach of this Agreement by, such
Indemnitee (or such Indemnitee’s Related Parties), (y) the Administrative Agent,
the Arrangers or the Lenders have been indemnified under another provision of
the Loan Documents or (z) such losses, claims, damages, liabilities or related
expenses relate to disputes solely among the Indemnitees that are not arising
out of any act or omission by any Borrower or any Affiliate of any Borrower,
other than claims against the Administrative Agent, any Arranger, or any other
titled Person under this Agreement in its capacity or in fulfilling its role as
such. This Section 9.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages liability or expenses arising from
any non-Tax claim. All amounts due under this Section 9.03(b) shall be payable
by the Borrowers within 30 days (x) after written demand therefor, in the case
of any indemnification claim, and (y) after receipt of a reasonable detailed,
written invoice therefor, together with documentation supporting such
reimbursement requests, in the case of reimbursement of costs and expenses.
(c)    To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent (or any sub-agent thereof), any Issuing
Lender or any Swingline Lender or any Related Party of any of the foregoing
under clauses (a) or (b) of this Section and without limiting the


87

--------------------------------------------------------------------------------





Borrowers’ obligation to do so, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Lender or such Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent), such Issuing
Lender or such Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any Issuing Lender or any Swingline Lender in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the last sentence of Section 2.02(a) (which shall apply mutatis mutandis to the
Lenders’ obligations under this clause (c)).
(d)    To the fullest extent permitted by applicable law, (i) no party shall
assert, and each party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided, that nothing in this clause (i) shall limit the
indemnification obligations of the Borrowers under this Section 9.03 or
elsewhere in this Agreement or any other Loan Document to the extent such
special, indirect, consequential or punitive damages are included in any claim
in connection with which such Indemnitee is entitled to indemnification
hereunder, and (ii) no party shall be liable for any damages arising from the
use by unintended recipients of information or other materials obtained through
electronic, telecommunications or other information transmission systems unless
such damages are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of, or material breach of this Agreement by, such party.
(e)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers shall not be liable for any settlement of any Proceeding effectuated
without the Borrowers’ prior written consent (such consent not to be
unreasonably withheld or delayed), but, if settled with the Borrowers’ written
consent, or if there is a final judgment by a court of competent jurisdiction
against an Indemnitee in any such Proceeding for which the Borrowers are
required to indemnify such Indemnitee pursuant to this Section 9.03 or elsewhere
in this Agreement or any other Loan Document, the Borrowers agree to indemnify
and hold harmless each Indemnitee from and against any and all losses, claims,
damages, liabilities and related expenses by reason of such settlement or
judgment in accordance with this Section 9.03. The Borrowers shall not, without
the prior written consent of the affected Indemnitee (which consent shall not be
unreasonably withheld or delayed), settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any Proceeding in respect of
which indemnification may be sought hereunder unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Proceeding and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of such Indemnitee. Notwithstanding the above in this
Section 9.03, each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Borrowers under this Section 9.03 to such Indemnitee for any
losses, claims, damages, liabilities or related expenses to the extent such
Indemnitee is not entitled to payment of such amounts in accordance with the
terms hereof.
(f)    All amounts due under this Section 9.03 shall be payable within 30
Business Days after written demand therefor.


88

--------------------------------------------------------------------------------






SECTION 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) neither the Company nor any of the other
Borrowers may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Company or any other Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section), the Arrangers and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of any of the
Administrative Agent, any Arranger, any Issuing Lender or any Lender) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more assignees (other than the Company, its
Affiliates, any natural person, any Defaulting Lender or any Competitor;
provided, that the list of Competitors (other than any reasonably identifiable
Affiliate) included in the definition of “Competitors” is permitted to be made
available to any Lender that specifically requests a copy thereof) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and participations in LC Disbursements
and Swingline Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of: (A) the Company;
provided, that no consent of the Company shall be required for an assignment to
(I) a Lender, an Affiliate of a Lender or an Approved Fund or (II) if an Event
of Default under clause (a), (b), (h), (i) or (j) of Article VII has occurred
and is continuing, any other assignee (it being agreed that, following such
assignment, the Company shall be promptly notified thereof by the Administrative
Agent); provided, further, that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; (B) the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment to a Lender; and (C)
each Issuing Lender and each Swingline Lender. Notwithstanding the foregoing,
any Person that is a Fee Receiver but not a Permitted Fee Receiver shall not be
an assignee without the written consent of the Company and the Administrative
Agent (whether or not an Event of Default has occurred) (which consent may be
withheld in the Company’s and the Administrative Agent’s sole discretion).
(i)    Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent shall otherwise consent (such consent not to be unreasonably withheld or
delayed); provided, that (x) no such consent of the Company shall be required if
an Event of Default has occurred and is continuing and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received written notice thereof; (B) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s


89

--------------------------------------------------------------------------------





rights and obligations under this Agreement; (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption (or an agreement incorporating by reference a form of Assignment and
Assumption posted on the Platform) (which shall contain, without limitation, a
representation and warranty from the assignee that such assignee is not a
Competitor), together with a processing and recordation fee of $3,500; provided,
that assignments made pursuant to Section 2.19(b) or 9.02(c) shall not require
the signature of the assigning Lender to become effective; and (D) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent any Tax
forms required by Section 2.17(f) and an Administrative Questionnaire in which
the assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Affiliates or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws. Notwithstanding anything to the contrary contained in this
Agreement, the Administrative Agent (x) shall not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Competitor
and (y) shall not have any liability with respect to any assignment or
participation made to a Person that is a Competitor.
(ii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.
(iii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Lenders and the Issuing Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and, as to entries pertaining to it, each Issuing Lender and each
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(iv)    Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any Tax forms required by Section
2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein


90

--------------------------------------------------------------------------------





in the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this clause.
(c)    (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Lenders or the Swingline Lenders, sell
participations to any Person (other than a natural person or the Company or any
of its Affiliates or any Person that would be a Fee Receiver but not a Permitted
Fee Receiver, unless such Fee Receiver receives written consent of the Company
and the Administrative Agent (which consent may be withheld in the Company’s and
the Administrative Agent’s sole discretion) or any Competitor; provided, that
the list of Competitors (other than any reasonably identifiable Affiliate)
included in the definition of “Competitors” is permitted to be made available to
any Lender that specifically requests a copy thereof) (such Person, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) such participation
shall not increase the obligations of any Loan Party under any Loan Document,
except as contemplated below, and (D) the Borrowers, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
(i)    For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).
(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
clauses (c)(iii) and (v) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent (but no greater than) as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided, that such Participant shall
be subject to Sections 2.18(e) and 2.19 as though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to


91

--------------------------------------------------------------------------------





the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(iv)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent; provided, that the Participant shall be subject
to the provisions of Sections 2.18 and 2.19 as if it were an assignee under
clause (b).
(v)    Notwithstanding anything in this paragraph to the contrary, any bank that
is a member of the Farm Credit System that (A) has purchased a participation in
the minimum amount of $7,000,000 on or after the Effective Date, (B) is, by
written notice to the Company and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(C) receives the prior written consent of the Company (on behalf of itself and
the other Borrowers) and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of an Assignee as set forth in Exhibit A hereto and (ii) state the
dollar amount of the participation purchased. The Company and the Administrative
Agent shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph. Notwithstanding the foregoing, each bank
or other lending institution that is a member of the Farm Credit System
designated as a Voting Participant in Schedule 9.04(c)(vi) hereto shall be a
Voting Participant without delivery of a Voting Participant Notification and
without the prior written consent of the Borrowers and the Administrative Agent.
(d)    Any Lender may at any time, without the consent of the Borrowers or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank or the Farm Credit Funding Corp. or to any other
entity organized under the Farm Credit Act, as amended, and this Section shall
not apply to any such pledge or assignment of a security interest; provided,
that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Company and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Lender or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the


92

--------------------------------------------------------------------------------





expiration or termination of the Letters or Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed signature page of this Agreement by facsimile or by
other electronic transmission (including in “.pdf” or “.tif” format) shall be
effective as delivery of a manually executed counterpart hereof. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter or commitment advices submitted by them
(but do not supersede any other provisions of any such commitment letter or any
fee letter relating hereto that are not by the terms of such documents
superseded by the terms of this Agreement upon the effectiveness of this
Agreement, all of which provisions shall remain in full force and effect). This
Agreement shall become effective as provided in Section 4.01 and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
(b)    The words “execution”, “signed”, “signature” and words of like import in
or relating to any document to be signed in connection with this Agreement or
any other Loan Document and the transactions contemplated hereby shall be deemed
to include Electronic Signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based record-keeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent.

SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or any such Affiliate to or for the credit or the account of the
Borrowers against any of and all obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09.    Governing Law; Jurisdiction; Venue; Consent to Service of
Process.
(a)    Governing Law. THIS AGREEMENT, AND ALL ACTIONS, CAUSES OF ACTION OR
CLAIMS OF ANY KIND (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT


93

--------------------------------------------------------------------------------





OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS AGREEMENT,
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
(b)    Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Borrower hereby irrevocably and unconditionally agrees that
all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding to enforce any Guarantee or security interest
against any Loan Party or any of its properties in the courts of any
jurisdiction.
(c)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Consent to Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


94

--------------------------------------------------------------------------------






SECTION 9.12.    Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Lenders and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep and shall keep such Information confidential and the
disclosing party shall be responsible for any failure of such Persons to abide
by this Section 9.12), (b) to the extent requested by any regulatory authority
(including the Financial Industry Regulatory Authority and all successors
thereto), (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document, (f) subject to an agreement containing provisions not
less restrictive than those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (in each case, other than to any
Competitor or any other prospective assignee or Participant to whom the Company
has affirmatively declined to provide its consent (to the extent such consent is
required under this Agreement) to the assignment or participation of Loans or
commitments under this Agreement) or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Loan Parties and their
obligations, (g) with the consent of the Company, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Lender or any Lender on a non-confidential basis from a source other than a Loan
Party that is not to the knowledge of the receiving party in violation of any
confidentiality restrictions (i) to the extent necessary in order to obtain
CUSIP numbers with respect to the Loans, to the CUSIP Service Bureau or any
similar agency and (j) in the case of information with respect to this Agreement
that is of the type routinely provided by arrangers to such providers (but, in
any event, excluding any fees that are not set forth in this Agreement), to data
service providers, including league table providers, that serve the lending
industry. For the purposes of this Section, “Information” means all information
received from a Loan Party and/or its Related Parties or representatives
relating to any Loan Party, its Subsidiaries or their respective businesses,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a non-confidential basis prior to disclosure
by any Loan Party and/or its Related Parties or representatives; provided, that,
in the case of information received from the Company and/or its Related Parties
or any Subsidiary after the Effective Date, such information is clearly
identified at the time of delivery as confidential or is required to be
delivered by a Loan Party hereunder. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)    Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Affiliates or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public Information and that it will handle such material
non-public Information in accordance with those procedures, applicable law,
including Federal and state securities laws, and the terms hereof.
(c)    All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Affiliates or their respective securities.
Accordingly, each


95

--------------------------------------------------------------------------------





Lender represents to the Company (on behalf of the Loan Parties) and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive Information that may contain material
non-public Information in accordance with its compliance procedures, applicable
law and the terms hereof.

SECTION 9.13.    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the names and addresses of the Loan Parties and other information that will
allow such Lender to identify the Loan Parties in accordance with the Patriot
Act.

SECTION 9.14.    No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, their Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Issuing Lenders, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders, the
Issuing Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, each Issuing Lender, each Lender and their respective
Affiliates may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their Affiliates.

SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16.    Company. Each Subsidiary Borrower hereby designates the Company
as its representative, agent and attorney-in-fact to act on its behalf as
specified herein or in any other Loan Document. Each Subsidiary Borrower hereby
authorizes the Company to take such actions on its behalf under the terms of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties hereunder and thereunder as are specified in this Agreement
or the other Loan Documents or are reasonably incidental thereto, including
issuing Borrowing Requests and Interest Election Requests, acceptance of amounts
borrowed hereunder, giving instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants), in each case, on behalf of
such Subsidiary Borrower under the Loan Documents. The Company hereby accepts
such appointment. The Administrative Agent, the Issuing Lenders and the Lenders
shall be entitled to rely on all notices, requests, consents, certifications
and/or authorizations or other similar acts delivered or taken by the Company
for or on behalf of any Subsidiary Borrower pursuant hereto or the other Loan
Documents without inquiry and as if such notices, requests, consents,
certifications and/or authorizations or other similar acts were delivered by
such Subsidiary Borrower. Each representation, warranty, covenant, agreement and
undertaking made on behalf of any Subsidiary Borrower by the Company shall be
deemed for all purposes


96

--------------------------------------------------------------------------------





to have been made by such Subsidiary Borrower and shall be binding upon and
enforceable against such Subsidiary Borrower to the same extent as it if the
same had been made directly by such Subsidiary Borrower.

SECTION 9.17.    Release of Guarantees.
(a)    A Subsidiary Guarantor (other than any Borrower) shall be automatically
released from its obligations under (x) the Loan Documents upon the consummation
of any transaction permitted by this Agreement as a result of which (i) such
Subsidiary Guarantor shall cease to be a Subsidiary and (ii) each other
Guarantee by such Subsidiary Guarantor of any Material Indebtedness of the
Company shall be released and (y) any Guarantee Agreement to the extent provided
therein.
(b)    In connection with any termination or release pursuant to this Section,
the Administrative Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to the Company or the applicable Loan Party, at the
Company’s expense, all documents that the Company or such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 9.17 shall be without recourse to
or warranty by the Administrative Agent. The Lenders hereby irrevocably
authorize the Administrative Agent to take all actions specified in this Section
9.17.

SECTION 9.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
company, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19.    Amendment and Restatement. This Agreement, including the
Schedules and Exhibits hereto, restates and replaces in its entirety the
Existing Credit Agreement, including the Schedules and Exhibits thereto. Each of
the parties hereto acknowledges and agrees that the terms of this Agreement do
not constitute a novation but, rather, an amendment and restatement of the terms
of a preexisting Indebtedness and related agreement, as evidenced by the
Existing Credit Agreement. Each of the parties hereto further acknowledges and
agrees that, as of the Effective Date, the Commitment Schedule sets forth all
the Commitments of all the Lenders (and no Person whose name does not appear on
the Commitment Schedule shall have, or shall be deemed to have, on and as of the
Effective Date, a Commitment


97

--------------------------------------------------------------------------------





(or, for the avoidance of doubt, a Commitment under and as defined in the
Existing Credit Agreement) or be a Lender hereunder).
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






98

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


TYSON FOODS, INC.,


    
By: /s/ Shawn Munsell
Name:     Shawn Munsell
Title:     VP & Treasurer
















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







    
JPMORGAN CHASE BANK N.A.,
as Administrative Agent, a Swingline Lender, an
Issuing Lender and a Lender


    
By: /s/ Courtney Eng
Name:     Courtney Eng
Title:     Vice President














































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------












SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        








BANK OF AMERICA, N.A., as a Lender and as an
Issuing Bank




By: /s/ Aron Frey
Name:     Aron Frey
Title:     Vice President




































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        






Barclays Bank PLC




By: /s/ Ritam Bhalla
Name:     Ritam Bhalla
Title:     Director














































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        








COBANK, ACB as an Issuing Lender




By: /s/ James H. Matzat
Name:     James H. Matzat
Title:     Vice President




By1:
Name:     
Title:     






























































                
1 For any Lender requiring a second signature line.


[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        








FARM CREDIT SERVICES OF WESTERN
ARKANSAS, PCA, AS A LENDER




By: /s/ Charlie McConnell
Name:     Charlie McConnell
Title:     SVP, Chief Lending Officer












































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        








Cooperatieve Rabobank U.A., New York Branch




By: /s/ Stewart Kalish
Name:     Stewart Kalish
Title:     Executive Director




By1: /s/ Adriaan Weststrate
Name:     Adriaan Weststrate
Title:     Managing Director
































































                
1 For any Lender requiring a second signature line.


[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        








MORGAN STANLEY SENIOR FUNDING, INC. (as
a Swingline Lender)




By: /s/ Michael King
Name:     Michael King
Title:     Vice President












































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        








MORGAN STANLEY BANK, N.A. (as an Issuing
Bank and Lender)




By: /s/ Michael King
Name:     Michael King
Title:     Vice President












































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




ROYAL BANK OF CANADA ,
as a Lender




By: /s/ John Flores
Name:     John Flores
Title:     Authorized Signatory
















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------









SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




Credit Agricole Corporate and Investment Bank,




By: /s/ Gordon Yip
Name:     Gordon Yip
Title:     Director






By: /s/ Jill Wong
Name:     Jill Wong
Title:     Director


































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------









SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        






Farm Credit Bank of Texas




By: /s/ Ria Estrada
Name:     Ria Estrada
Title:     Vice President




By1:
Name:     
Title:     




























































                
1 For any Lender requiring a second signature line.




[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------









SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                    






GOLDMAN SACHS BANK USA,




By: /s/ Annie Carr
Name:     Annie Carr
Title:     Authorized Signatory














































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




MIZUHO BANK LTD.




By: /s/ Tracy Rahn
Name:     Tracy Rahn
Title:     Authorized Signatory


















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




The Bank of Tokyo-Mitsubishi UFJ, Ltd.




By: /s/ Christine R Howatt
Name:     Christine Howatt
Title:     Authorized Signatory


















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




Name of Lender: U.S. Bank National Association




By: /s/ James D. Pegues     
Name:     James D. Pegues
Title:     Senior Vice President




                                                    












































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




Wells Fargo Bank, National Association




By: /s/ Peter Kiedrowski
Name:     Peter Kiedrowski
Title:     Director


















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




Regions Bank, as a Lender:




By: /s/ David Cravens
Name:     David Cravens
Title:     Executive Vice President




By1:
Name:     
Title:     
































































                
1 For any Lender requiring a second signature line.




[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------









[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




Arvest Bank




By: /s/ Kenny A Bartle
Name:     Kenny A Bartle
Title:     SVP


















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




Comerica Bank




By: /s/ John Smithson
Name:     John Smithson
Title:     Vice President


















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




Farm Credit Services of America, PCA, as a lender




By: /s/ Bruce Dean
Name:     Bruce Dean
Title:     Vice President




By1:
Name:     
Title:     
































































                
1 For any Lender requiring a second signature line.




[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------















AGFIRST FARM CREDIT BANK




By: /s/ Neda K Beal
Name:     Neda K Beal
Title:     Vice President


















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TYSON FOODS, INC.
                        




AMERICAN AGCREDIT, PCA,
as a Lender




By: /s/ Daniel K. Hansen
Name:     Daniel K. Hansen
Title:     Vice President
















































































[SIGNATURE PAGE TO TYSON AMENDED AND RESTATED CREDIT AGREEMENT]

